ICJ_124_TerritorialDispute_NIC_COL_2007-12-13_JUD_01_PO_00_FR.txt.       COUR INTERNATIONALE DE JUSTICE


          RECUEIL DES ARRE| TS,
   AVIS CONSULTATIFS ET ORDONNANCES


     AFFAIRE DU DIFFE
                    u REND
    TERRITORIAL ET MARITIME
        (NICARAGUA c. COLOMBIE)

       EXCEPTIONS PRE
                    u LIMINAIRES


       ARRE
          | T DU 13 DE
                     u CEMBRE 2007




             2007
      INTERNATIONAL COURT OF JUSTICE


        REPORTS OF JUDGMENTS,
     ADVISORY OPINIONS AND ORDERS


CASE CONCERNING THE TERRITORIAL
      AND MARITIME DISPUTE
        (NICARAGUA v. COLOMBIA)

        PRELIMINARY OBJECTIONS


     JUDGMENT OF 13 DECEMBER 2007

                       Mode officiel de citation :
      Différend territorial et maritime (Nicaragua c. Colombie),
      exceptions préliminaires, arrêt, C.I.J. Recueil 2007, p. 832




                           Official citation :
     Territorial and Maritime Dispute (Nicaragua v. Colombia),
    Preliminary Objections, Judgment, I.C.J. Reports 2007, p. 832




                                             No de vente :
ISSN 0074-4441
ISBN 978-92-1-071038-1
                                             Sales number    931

                          13 DE
                              u CEMBRE 2007

                                 ARRE
                                    |T




DIFFE
    u REND TERRITORIAL ET MARITIME
     (NICARAGUA c. COLOMBIE)

    EXCEPTIONS PRE
                 u LIMINAIRES




TERRITORIAL AND MARITIME DISPUTE
     (NICARAGUA v. COLOMBIA)

     PRELIMINARY OBJECTIONS




                          13 DECEMBER 2007

                                JUDGMENT

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071038-1

832




                          TABLE DES MATIÈRES
                                                                      Paragraphes

1. QUALITÉS                                                                  1-14
2. LE CONTEXTE HISTORIQUE                                                   15-32
3. OBJET DU DIFFÉREND                                                       33-42
4. PREMIÈRE EXCEPTION PRÉLIMINAIRE                                         43-120
    4.1. Aperçu général des arguments des Parties concernant la pre-
         mière exception préliminaire                                      43-44
    4.2. Le stade de la procédure approprié aux fins de l’examen de
         l’exception préliminaire                                          45-52
    4.3. Le système juridictionnel établi par le pacte de Bogotá           53-59
    4.4. Point de savoir si le traité de 1928 et le protocole de 1930 ont
         réglé les questions en litige entre les Parties                  60-120
        4.4.1. Les arguments des Parties                                     60-61
        4.4.2. La conclusion du traité de 1928 et la signature du pro-
               tocole de 1930                                                62-72
        4.4.3. Point de savoir si le traité de 1928 était en vigueur en
               1948                                                          73-82
        4.4.4. Analyse de l’exception préliminaire en relation avec les
               différents éléments du différend                              83-85
        4.4.5. La compétence de la Cour pour connaître de la ques-
               tion de la souveraineté sur les îles de l’archipel de San
               Andrés nommément désignées                                    86-90
        4.4.6. La compétence de la Cour pour connaître de la ques-
               tion de l’étendue et de la composition du reste de l’archi-
               pel de San Andrés                                             91-97
        4.4.7. La compétence de la Cour pour connaître de la ques-
               tion de la souveraineté sur Roncador, Quitasueño et
               Serrana                                                      98-104
        4.4.8. La compétence de la Cour pour connaître de la ques-
               tion de la délimitation maritime                            105-120
5. SECONDE EXCEPTION PRÉLIMINAIRE                                        121-140
6. DISPOSITIF                                                                 142




4

               833




                                COUR INTERNATIONALE DE JUSTICE

    2007                                         ANNÉE 2007
13 décembre
Rôle général
   no 124                                      13 décembre 2007


                                AFFAIRE DU DIFFE
                                               u REND
                               TERRITORIAL ET MARITIME
                                      (NICARAGUA c. COLOMBIE)


                                     EXCEPTIONS PRE
                                                  u LIMINAIRES

                                                     ARRE
                                                        |T


               Présents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
                          MM. RANJEVA, SHI, KOROMA, PARRA-ARANGUREN, BUERGENTHAL,
                          OWADA, SIMMA, TOMKA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR,
                          BENNOUNA, SKOTNIKOV, juges ; MM. FORTIER, GAJA, juges ad hoc ;
                          M. COUVREUR, greffier.


                   En l’affaire du différend territorial et maritime,
                   entre
               la République du Nicaragua,
               représentée par
                  S. Exc. M. Carlos Argüello Gómez, ambassadeur de la République du Nica-
                     ragua auprès du Royaume des Pays-Bas,
                  comme agent et conseil ;
                  S. Exc. M. Samuel Santos, ministre des affaires étrangères de la République
                     du Nicaragua,
                  M. Ian Brownlie, C.B.E., Q.C., F.B.A., membre du barreau d’Angleterre,
                     président de la Commission du droit international des Nations Unies, pro-
                     fesseur émérite de droit international public (chaire Chichele) à l’Univer-
                     sité d’Oxford, membre de l’Institut de droit international, Distinguished
                     Fellow à l’All Souls College d’Oxford,
                  M. Alex Oude Elferink, Research Associate à l’Institut néerlandais du droit
                     de la mer de l’Université d’Utrecht,
                  M. Alain Pellet, professeur à l’Université de Paris X-Nanterre, membre et
                     ancien président de la Commission du droit international des Nations Unies,
               5

834             DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)

    M. Antonio Remiro Brotóns, professeur de droit international à l’Universi-
      dad Autónoma de Madrid,
    comme conseils et avocats ;
    Mme Irene Blázquez Navarro, docteur en droit international public, Univer-
      sidad Autónoma de Madrid,
    Mme Tania Elena Pacheco Blandino, conseiller à l’ambassade du Nicaragua
      aux Pays-Bas,
    Mme Nadine Susani, docteur en droit public, Centre de droit international de
      Nanterre (CEDIN), Université de Paris X-Nanterre,
    comme conseillers adjoints,
    et
la République de Colombie,
représentée par
   S. Exc. M. Julio Londoño Paredes, ambassadeur de la République de Colom-
      bie auprès de la République de Cuba,
   comme agent ;
   S. Exc. M. Guillermo Fernández de Soto, ambassadeur de la République de
      Colombie auprès du Royaume des Pays-Bas, membre de la Cour perma-
      nente d’arbitrage, ancien ministre des affaires étrangères,
   comme coagent ;
   M. Stephen M. Schwebel, membre des barreaux de l’Etat de New York, du
      district de Columbia et de la Cour suprême des Etats-Unis d’Amérique,
      membre de la Cour permanente d’arbitrage, membre de l’Institut de droit
      international,
   Sir Arthur Watts, K.C.M.G., Q.C., membre du barreau d’Angleterre,
      membre de la Cour permanente d’arbitrage, membre de l’Institut de droit
      international,
   M. Prosper Weil, professeur émérite de l’Université de Paris II, membre de la
      Cour permanente d’arbitrage, membre de l’Institut de droit international,
      membre de l’Académie des sciences morales et politiques (Institut de
      France),
   comme conseils et avocats ;
   M. Eduardo Valencia-Ospina, membre de la Commission du droit interna-
      tional des Nations Unies,
   M. Rafael Nieto Navia, ancien juge au Tribunal pénal international pour
      l’ex-Yougoslavie, ancien juge à la Cour interaméricaine des droits de
      l’homme, membre de la Cour permanente d’arbitrage, membre de l’Institut
      de droit international,
   M. Andelfo García González, professeur de droit international, chef de
      mission adjoint à l’ambassade de Colombie au Royaume d’Espagne,
      ancien ministre adjoint des affaires étrangères de la République de
      Colombie,
   M. Enrique Gaviria Liévano, professeur de droit international public, ancien
      ambassadeur et représentant permanent adjoint de la Colombie auprès de
      l’Organisation des Nations Unies, ancien président de la Sixième Commis-
      sion de l’Assemblée générale des Nations Unies, ancien ambassadeur de
      Colombie en Grèce et en République tchèque,

6

835              DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)

    M. Juan Carlos Galindo Vacha, ancien inspecteur général adjoint au Conseil
     d’Etat de la République de Colombie, chef du bureau de l’état civil,

    comme avocats ;
    Mme Sonia Pereira Portilla, ministre plénipotentiaire à l’ambassade de Colom-
      bie aux Pays-Bas,
    M. Juan José Quintana, ministre-conseiller au ministère des affaires étran-
      gères de la République de Colombie,
    Mme Mirza Gnecco Plá, conseiller au ministère des affaires étrangères de la
      République de Colombie,
    M. Julián Guerrero Orozco, conseiller à l’ambassade de Colombie aux Pays-
      Bas,
    Mme Andrea Jiménez Herrera, premier secrétaire au ministère des affaires
      étrangères de la République de Colombie,
    Mme Daphné Richemond, membre des barreaux de Paris et de l’Etat de New
      York,
    comme conseillers juridiques ;
    M. Scott Edmonds, cartographe, International Mapping,
    comme conseiller technique ;
    Mme Stacey Donison,
    comme sténographe,

    LA COUR,
    ainsi composée,
    après délibéré en chambre du conseil,
    rend l’arrêt suivant :
   1. Le 6 décembre 2001, la République du Nicaragua (dénommée ci-après le
« Nicaragua ») a déposé au Greffe de la Cour une requête introductive d’ins-
tance contre la République de Colombie (dénommée ci-après la « Colombie »)
au sujet d’un différend portant sur un « ensemble de questions juridiques
connexes ... qui demeurent en suspens » entre les deux Etats « en matière de titre
territorial et de délimitation maritime » dans les Caraïbes occidentales (pour le
contexte géographique de l’affaire, voir ci-après, p. 836, le croquis).
   Dans sa requête, le Nicaragua entend fonder la compétence de la Cour sur
les dispositions de l’article XXXI du traité américain de règlement pacifique
signé le 30 avril 1948, dénommé officiellement, aux termes de son article LX,
« pacte de Bogotá » (et ci-après ainsi désigné), ainsi que sur les déclarations
faites par les Parties en vertu de l’article 36 du Statut de la Cour permanente
de Justice internationale, considérées, pour la durée restant à courir, comme
comportant acceptation de la juridiction obligatoire de la présente Cour aux
termes du paragraphe 5 de l’article 36 de son Statut.
   2. Conformément au paragraphe 2 de l’article 40 du Statut de la Cour, la
requête a été immédiatement communiquée au Gouvernement de la Colombie
par le greffier ; conformément au paragraphe 3 de cet article, tous les autres
Etats admis à ester devant la Cour ont été informés de la requête.
   3. Conformément aux instructions données par la Cour en vertu de l’ar-
ticle 43 de son Règlement, le greffier a adressé les notifications prévues au para-

7

836   DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)




8

837            DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)

graphe 1 de l’article 63 du Statut à tous les Etats parties au pacte de Bogotá. En
application des dispositions du paragraphe 3 de l’article 69 du Règlement, le
greffier a en outre adressé la notification prévue au paragraphe 3 de l’article 34
du Statut à l’Organisation des Etats américains (dénommée ci-après l’« OEA »).
Par la suite, le greffier a transmis des exemplaires des pièces de procédure dépo-
sées en l’affaire à cette organisation, et demandé à son secrétaire général de lui
faire savoir si celle-ci entendait présenter des observations écrites au sens du
paragraphe 3 de l’article 69 du Règlement. L’OEA a indiqué qu’elle n’avait pas
l’intention de présenter de telles observations.
   4. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’ar-
ticle 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger en
l’affaire. Le Nicaragua a d’abord désigné M. Mohammed Bedjaoui, qui a
démissionné le 2 mai 2006, puis M. Giorgio Gaja. La Colombie a désigné
M. Yves Fortier.
   5. Par ordonnance du 26 février 2002, la Cour a fixé au 28 avril 2003 la date
d’expiration du délai pour le dépôt du mémoire du Nicaragua et au 28 juin 2004
la date d’expiration du délai pour le dépôt du contre-mémoire de la Colombie.
Le Nicaragua a déposé son mémoire dans le délai ainsi prescrit.
   6. Le 21 juillet 2003, dans le délai prescrit au paragraphe 1 de l’article 79
du Règlement, tel que modifié le 5 décembre 2000, la Colombie a soulevé des
exceptions préliminaires à la compétence de la Cour. En conséquence, par
ordonnance du 24 septembre 2003, la Cour, constatant qu’en vertu des
dispositions du paragraphe 5 de l’article 79 du Règlement la procédure
sur le fond était suspendue, a fixé au 26 janvier 2004 la date d’expiration du
délai dans lequel le Nicaragua pourrait présenter un exposé écrit conte-
nant ses observations et conclusions sur les exceptions préliminaires soulevées
par la Colombie. Le Nicaragua a déposé un tel exposé dans le délai ainsi
fixé, et l’affaire s’est ainsi trouvée en état pour ce qui est des exceptions
préliminaires.
   7. Les Gouvernements du Honduras, de la Jamaïque, du Chili, du Pérou, de
l’Equateur et du Venezuela, s’appuyant sur le paragraphe 1 de l’article 53 du
Règlement, ont demandé à avoir communication des pièces de procédure et
documents annexés produits en l’espèce. La Cour, s’étant renseignée auprès des
Parties conformément à cette même disposition, a fait droit à ces demandes. Le
greffier a dûment communiqué ces décisions auxdits gouvernements et aux
Parties.
   8. Le 4 juin 2007, se référant au paragraphe 4 de l’article 56 du Règlement et
aux instructions de procédure IXbis et IXter, la Colombie a fait tenir à la Cour
quatre documents qu’elle entendait mentionner au cours de la procédure orale
ainsi que leur traduction anglaise certifiée exacte.
   9. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour,
après s’être renseignée auprès des Parties, a décidé que des exemplaires des
pièces de procédure et des documents annexés seraient rendus accessibles au
public à l’ouverture de la procédure orale.
   10. Des audiences publiques ont été tenues entre le 4 juin et le 8 juin 2007, au
cours desquelles ont été entendus en leurs plaidoiries et réponses :

Pour la Colombie : S. Exc. M. Julio Londoño Paredes,
                   sir Arthur Watts,
                   M. Prosper Weil,
                   M. Stephen M. Schwebel.

9

838             DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)

Pour le Nicaragua : S. Exc. M. Carlos Argüello Gómez,
                    M. Alain Pellet,
                    M. Antonio Remiro Brotóns,
                    M. Ian Brownlie.

                                         *
  11. Dans la requête, les demandes ci-après ont été formulées par le Nica-
ragua :
        « [L]a Cour est priée :
         Premièrement, de dire et juger que la République du Nicaragua a la
      souveraineté sur les îles de Providencia, San Andrés et Santa Catalina et
      toutes les îles et cayes qui en dépendent, ainsi que sur les cayes de Ron-
      cador, Serrana, Serranilla et Quitasueño (pour autant qu’elles soient sus-
      ceptibles d’appropriation) ;
         Deuxièmement, à la lumière des conclusions auxquelles elle sera parve-
      nue concernant le titre revendiqué ci-dessus, de déterminer le tracé d’une
      frontière maritime unique entre les portions de plateau continental et les
      zones économiques exclusives relevant respectivement du Nicaragua et de
      la Colombie, conformément aux principes équitables et aux circonstances
      pertinentes que le droit international général reconnaît comme s’appli-
      quant à une délimitation de cet ordre. »
Le Nicaragua a indiqué de surcroît :
         « Bien que la présente requête ait pour objet principal d’obtenir une
      décision en matière de titre et de détermination de frontières maritimes, le
      Gouvernement du Nicaragua se réserve le droit de demander réparation
      pour tout élément d’enrichissement indu résultant de la possession par la
      Colombie, en l’absence de titre légitime, des îles de San Andrés et de Pro-
      videncia, ainsi que des cayes et des espaces maritimes qui s’étendent
      jusqu’au 82e méridien. Le Gouvernement du Nicaragua se réserve égale-
      ment le droit de demander réparation pour toute entrave à l’activité des
      bateaux de pêche battant pavillon nicaraguayen ou des bateaux détenteurs
      d’un permis délivré par le Nicaragua.
         Le Gouvernement du Nicaragua se réserve en outre le droit de complé-
      ter ou de modifier la présente requête. »
   12. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties :
Au nom du Gouvernement du Nicaragua,
dans le mémoire :
        « Vu les éléments juridiques exposés et les éléments de preuve produits
      dans le présent mémoire, il est respectueusement demandé à la Cour :
      1) de dire et juger que la République du Nicaragua a la souveraineté sur
         les îles de San Andrés, Providencia et Santa Catalina, ainsi que sur les
         îlots et cayes qui en dépendent ;
      2) de dire et juger que la République du Nicaragua a la souveraineté sur
         les cayes suivantes : Cayos de Albuquerque ; Cayos del Este Sudeste ;
         Roncador Cay ; North Cay ; Southwest Cay et toutes autres cayes
         situées sur le banc de Serrana ; East Cay, Beacon Cay et toutes autres

10

839             DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)

         cayes situées sur le banc de Serranilla ; Low Cay et toutes autres cayes
         situées sur le banc de Bajo Nuevo ;
      3) de déclarer, si elle devait constater que certaines formations situées sur
         le banc de Quitasueño peuvent prétendre au statut d’île au regard du
         droit international, que la souveraineté sur ces formations revient au
         Nicaragua ;
      4) de dire et juger que le traité Bárcenas-Esguerra signé à Managua le
         24 mars 1928 était nul, et en particulier ne pouvait fonder en droit les
         prétentions de la Colombie sur San Andrés et Providencia ;
      5) de dire et juger, dans le cas où elle conclurait que le traité Bárcenas-
         Esguerra a été validement conclu, que la violation de ce traité par la
         Colombie autorisait le Nicaragua à le dénoncer ;
      6) de déclarer, dans le cas où elle conclurait que le traité Bárcenas-
         Esguerra a été validement conclu et qu’il est toujours en vigueur, qu’il
         n’a pas opéré de délimitation des zones maritimes le long du 82e méri-
         dien de longitude ouest ;
      7) de dire et juger, dans le cas où elle conclurait que la Colombie a la sou-
         veraineté sur les îles de San Andrés et de Providencia, que celles-ci doi-
         vent être enclavées et que le droit à une mer territoriale de 12 milles
         doit leur être reconnu, cette décision constituant la solution équitable
         appropriée au cadre géographique et juridique ;
      8) de dire et juger que la solution équitable pour les cayes, dans le cas où
         il serait conclu qu’elles sont colombiennes, consiste à délimiter une
         frontière maritime en traçant une enclave de 3 milles marins autour
         d’elles ;
      9) de dire et juger que, dans le cadre géographique et juridique constitué
         par les côtes continentales du Nicaragua et de la Colombie, la forme
         appropriée de délimitation consiste à tracer une frontière maritime
         unique suivant une ligne médiane entre lesdites côtes. »
Au nom du Gouvernement de la Colombie,
dans les exceptions préliminaires :
        « Au vu des motifs exposés dans les chapitres précédents, la Colombie
      prie respectueusement la Cour, en application de l’article 79 de son Règle-
      ment, de dire et juger que :
      1) en vertu du pacte de Bogotá, et en particulier de ses articles VI et
          XXXIV, elle n’a pas compétence pour connaître du différend qui lui est
          soumis par le Nicaragua au titre de l’article XXXI et déclare ce diffé-
          rend terminé ;
      2) en vertu du paragraphe 2 de l’article 36 de son Statut, elle n’a pas com-
          pétence pour connaître de la requête du Nicaragua ; et que
      3) la requête du Nicaragua est rejetée. »
Au nom du Gouvernement du Nicaragua,
dans son exposé écrit contenant ses observations et conclusions sur les excep-
tions préliminaires soulevées par la Colombie :
        « 1. Au vu des motifs exposés, la République du Nicaragua prie la Cour
      de dire et juger que les exceptions préliminaires soulevées par la Républi-
      que de Colombie quant à la compétence fondée sur le pacte de Bogotá et
      quant à celle fondée sur le paragraphe 2 de l’article 36 du Statut de la Cour
      sont dénuées de validité.

11

840             DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)

         2. A titre subsidiaire, la Cour est priée de dire et juger, conformément
      aux dispositions du paragraphe 9 de l’article 79 du Règlement de la Cour,
      que les exceptions soulevées par la République de Colombie ne revêtent
      pas un caractère exclusivement préliminaire.
         3. En outre, la République du Nicaragua prie la Cour de rejeter la
      demande de la République de Colombie tendant à ce que le différend
      dont l’a saisie le Nicaragua au titre de l’article XXXI du pacte de Bogotá
      soit déclaré « terminé », conformément aux articles VI et XXXIV dudit
      instrument.
         4. Toutes les questions qui n’auraient pas été explicitement traitées dans
      les observations écrites qui précèdent sont expressément réservées pour le
      stade de l’examen au fond de la présente instance. »
  13. A l’audience, les conclusions ci-après ont été présentées par les Parties :


Au nom du Gouvernement de la Colombie,
à l’audience du 6 juin 2007 :
        « Conformément à l’article 60 du Règlement de la Cour, la Colombie
      prie respectueusement la Cour, au vu de ses écritures et de ses plaidoiries,
      de dire et juger que :
      1) en vertu du pacte de Bogotá, et en particulier de ses articles VI
         et XXXIV, elle n’a pas compétence pour connaître du différend qui lui
         est soumis par le Nicaragua au titre de l’article XXXI et déclare ce dif-
         férend terminé ;
      2) en vertu du paragraphe 2 de l’article 36 de son Statut, elle n’a pas com-
         pétence pour connaître de la requête du Nicaragua ; et que
      3) la requête du Nicaragua est rejetée. »

Au nom du Gouvernement du Nicaragua,
à l’audience du 8 juin 2007 :
        « Conformément à l’article 60 du Règlement de la Cour et pour les
      motifs exposés dans ses écritures et à l’audience, la République du Nica-
      ragua prie respectueusement la Cour de dire et juger que :
         1. Les exceptions préliminaires soulevées par la République de Colom-
      bie quant à la compétence fondée sur le pacte de Bogotá et quant à celle
      fondée sur le paragraphe 2 de l’article 36 du Statut de la Cour sont dénuées
      de validité.
         2. A titre subsidiaire, la Cour est priée de dire et juger, conformément
      aux dispositions du paragraphe 9 de l’article 79 du Règlement, que les
      exceptions soulevées par la République de Colombie ne revêtent pas un
      caractère exclusivement préliminaire.
         3. En outre, la République du Nicaragua prie la Cour de rejeter la
      demande de la République de Colombie tendant à ce que le différend dont
      l’a saisie le Nicaragua en vertu de l’article XXXI du pacte de Bogotá soit
      déclaré « terminé », conformément aux articles VI et XXXIV dudit instru-
      ment.
         4. Toutes les questions qui n’auraient pas été explicitement traitées dans

12

841             DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)

      ses observations écrites et à l’audience sont expressément réservées pour le
      stade de l’examen au fond de la présente instance. »

                                      * * *
   14. Par souci de commodité, l’exception préliminaire soulevée par la Colom-
bie quant à la compétence de la Cour en vertu du pacte de Bogotá sera dénom-
mée ci-après la « première exception préliminaire », et celle relative à la compé-
tence de la Cour sur la base des déclarations faites par les Parties en vertu de la
clause facultative la « seconde exception préliminaire ».


                                      * * *

                          2. LE CONTEXTE HISTORIQUE

  15. Avant de devenir indépendant en 1821, le Nicaragua était une pro-
vince coloniale sous souveraineté espagnole. Il forma par la suite avec le
Guatemala, El Salvador, le Honduras et le Costa Rica la République fédé-
rale d’Amérique centrale, également connue sous les noms de Provinces-
Unies d’Amérique centrale et de Fédération d’Amérique centrale. En
1838, le Nicaragua, conservant son territoire, se retira de la République
fédérale. Celle-ci se désintégra entre 1838 et 1840. Dans un traité en date
du 25 juillet 1850, l’Espagne reconnut l’indépendance du Nicaragua.

   16. Le territoire qui correspond à la Colombie actuelle était lui aussi
sous souveraineté espagnole et faisait partie de la vice-royauté de Nou-
velle-Grenade. En 1810, les provinces de la vice-royauté de Nouvelle-
Grenade déclarèrent leur indépendance de l’Espagne. En 1819, la Répu-
blique de « Grande Colombie » vit le jour. Elle comprenait les territoires
de l’ex-capitainerie générale de Venezuela et de la vice-royauté de Nou-
velle-Grenade. En 1830, le Venezuela et l’Equateur firent sécession de la
République de « Grande Colombie ». En 1832, ce qui restait du territoire
fut nommé République de Nouvelle-Grenade. Celle-ci fut renommée
Confédération grenadine en 1858 et la Constitution de 1863 porta créa-
tion des Etats-Unis de Colombie. Le 30 janvier 1881, l’Espagne et les
Etats-Unis de Colombie conclurent un traité de paix et d’amitié. Aux
termes d’une nouvelle constitution adoptée en 1886, les Etats-Unis de
Colombie furent renommés République de Colombie. Les limites territo-
riales de cet Etat demeurèrent inchangées de 1830 à 1903, date à laquelle
le Panama, dont le territoire faisait partie de la République de Colombie,
fit sécession et devint un Etat distinct.
   17. Le 15 mars 1825, les Provinces-Unies d’Amérique centrale et la
Colombie signèrent le traité d’union, ligue et confédération perpétuelles.
Aux termes de l’article VII de ce traité, les deux parties s’engageaient à
respecter leurs frontières telles qu’elles existaient alors et à fixer ultérieu-
rement la « ligne de démarcation ou de division » entre elles. Dans la

13

842             DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


période qui suivit, la côte des Mosquitos et l’archipel de San Andrés
firent l’objet d’un certain nombre de revendications des deux Parties.
   18. Un « traité de règlement territorial entre la Colombie et le Nicara-
gua » (dénommé ci-après le « traité de 1928 ») fut signé à Managua le
24 mars 1928. Il disposait en son préambule que
      « [l]a République de Colombie et la République du Nicaragua, dési-
      reuses de mettre un terme au conflit territorial pendant entre elles et
      de resserrer les liens traditionnels d’amitié qui les unissent, ont
      décidé de conclure le présent traité... » [traduit par le Secrétariat de
      la Société des Nations, à titre d’information].
Aux termes de l’article premier du traité de 1928 :
         « La République de Colombie reconnaît la souveraineté pleine et
      entière de la République du Nicaragua sur la côte de Mosquitos,
      comprise entre le cap de Gracias a Dios et la rivière San Juan, et sur
      les îles Mangle Grande et Mangle Chico dans l’océan Atlantique
      (Great Corn Island et Little Corn Island). La République du Nica-
      ragua reconnaît la souveraineté pleine et entière de la République de
      Colombie sur les îles de San Andrés, de Providencia, de Santa Cata-
      lina, et sur les autres îles, îlots et récifs qui font partie de l’archipel de
      San Andrés.
         Le présent traité ne s’applique pas aux récifs de Roncador, Qui-
      tasueño et Serrana, dont la possession fait actuellement l’objet d’un
      litige entre la Colombie et les Etats-Unis d’Amérique. » [Traduit par
      le Secrétariat de la Société des Nations, à titre d’information.]
La Cour a constaté certaines différences entre le texte original espagnol
du traité de 1928 et ses traductions française et anglaise établies par le
Secrétariat de la Société des Nations. En particulier, aux premier et
second paragraphes de l’article premier du traité, le terme espagnol
« cayos » est traduit par « récifs » en français et par « reefs » en anglais, et
non par « cayes ». Aux fins du présent arrêt, la Cour utilisera, lorsqu’elle
citera le traité, la traduction établie par la Société des Nations. Cepen-
dant, elle emploiera le terme « cayes » et non le terme « récifs » lorsqu’elle
se référera hors citation au premier paragraphe de l’article premier, et elle
n’utilisera aucune qualification géographique pour désigner Roncador,
Quitasueño et Serrana, les trois formations maritimes mentionnées au
second paragraphe de l’article premier. Ce choix est sans préjudice des
qualifications physiques et juridiques de ces formations.
   19. Le 10 avril 1928, un échange de notes concernant le statut de Ron-
cador, Quitasueño et Serrana eut lieu entre la Colombie et les Etats-Unis
d’Amérique (dénommés ci-après les « Etats-Unis »). La Colombie s’enga-
gea à « ne pas s’opposer à l’entretien par les Etats-Unis des aides à la
navigation qu’ils avaient installées ou pourraient installer sur lesdites
cayes » et les Etats-Unis s’engagèrent à « ne pas s’opposer à l’utilisation,
par les nationaux colombiens, des eaux relevant des îles aux fins d’acti-
vités de pêche ».

14

843            DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


  20. Les instruments de ratification du traité de 1928 furent échangés à
Managua le 5 mai 1930. Les Parties signèrent à cette occasion un protocole
d’échange des ratifications (dénommé ci-après le « protocole de 1930 »). Il y
était indiqué que le traité de 1928 avait été conclu entre la Colombie et le
Nicaragua « pour mettre un terme à la question pendante entre les deux
républiques au sujet de l’archipel de San Andrés et Providencia et de la
côte de Mosquitos nicaraguayenne ». Le protocole disposait que
      « [l]es soussignés, en vertu des pleins pouvoirs qui leur [avaient] été
      conférés et conformément aux instructions de leurs gouverne-
      ments respectifs, déclar[ai]ent que l’archipel de San Andrés et Provi-
      dencia, mentionné à l’article premier du traité susmentionné, ne
      s’étend[ait] pas à l’ouest du 82e degré de longitude Greenwich. »
      [Traduit par le Secrétariat de la Société des Nations, à titre d’infor-
      mation.]
   21. Dans une note diplomatique du 4 juin 1969 adressée au ministre
nicaraguayen des affaires étrangères par l’ambassadeur de Colombie au
Nicaragua, la Colombie protesta contre l’octroi par le Nicaragua de cer-
taines concessions d’exploration et de certains permis de reconnaissance
pétroliers, qui couvraient, selon elle, Quitasueño et les eaux environ-
nantes ainsi que des zones maritimes s’étendant à l’est du 82e méridien.
S’agissant de Quitasueño, la Colombie faisait observer que le traité de
1928 mentionnait explicitement que les cayes de Roncador, Quitasueño et
Serrana étaient en litige entre la Colombie et les Etats-Unis. Elle deman-
dait au Nicaragua de « corriger l’erreur ou la méprise qui [avait] pu résul-
ter de l’exercice d’actes de possession ou de disposition concernant un
bien solennellement reconnu comme ne relevant pas de la juridiction ou
de la souveraineté du Nicaragua ». En outre, la Colombie « réservait
formellement ... ses droits sur le territoire mentionné, ainsi que sur la
zone maritime adjacente ». S’agissant des zones maritimes où des conces-
sions d’exploration pétrolière avaient été octroyées, elle faisait observer
qu’aux termes du protocole de 1930 le 82e méridien constituait la fron-
tière occidentale de l’archipel de San Andrés et Providencia. La Colombie
affirmait qu’elle avait « des droits ... manifestes et incontestables sur cette
zone [maritime] » qu’elle réservait formellement et espérait que le Nicara-
gua « [allait estimer] approprié et adéquat de révoquer les [concessions]
ou de les modifier afin qu’elles ne dépassent pas les limites de la juridic-
tion nationale nicaraguayenne et n’empiètent pas sur le domaine de la
Colombie ».
   22. Dans une note diplomatique du 12 juin 1969 adressée à l’ambassa-
deur de Colombie au Nicaragua, le ministre des affaires étrangères du
Nicaragua indiqua que son gouvernement étudierait attentivement la ques-
tion du permis de reconnaissance pétrolière délivré pour la zone de Quita-
sueño, tout en réservant les droits du Nicaragua sur le plateau continental.
En ce qui concerne les concessions d’exploration pétrolière, le Nicaragua
affirmait que les zones en question faisaient partie de son plateau conti-
nental et que les concessions avaient par conséquent été accordées « de par

15

844             DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


les droits souverains qu[e le Nicaragua] exer[çait] pleinement et effective-
ment, conformément aux normes du droit international ». Quant à la men-
tion du 82e méridien dans le protocole de 1930, le Nicaragua affirmait :
         « Une simple lecture des textes ... révèle que cette disposition a pour
      objectif d’établir clairement et spécifiquement, de façon restrictive,
      l’étendue de l’archipel de San Andrés et ... ne peut d’aucune façon
      être interprétée comme délimitant les droits du Nicaragua ou créant
      une frontière entre les deux pays. Au contraire, [cette disposition]
      reconnaît et confirme que le Nicaragua a la souveraineté [pleine et
      entière sur le] territoire national dans cette zone. »
   23. Dans une note en réponse datée du 22 septembre 1969, le ministre
colombien des affaires étrangères fit notamment « une déclaration offi-
cielle de souveraineté sur les zones maritimes situées à l’est du 82e méri-
dien de Greenwich » en s’appuyant sur « [l]e caractère définitif et irrévo-
cable du traité de frontières [de 1928] » et sur « [l]a précision apportée par
le protocole ... [de] 1930, en ce sens que la ligne de séparation entre les
zones ou régions maritimes respectives était fixée au 82e méridien de
Greenwich ». Il signalait également que le traité de 1928 avait exclu les
cayes de Roncador, Quitasueño et Serrana « de toute négociation entre la
Colombie et le Nicaragua ».
   24. En 1971, la Colombie et les Etats-Unis entamèrent des négocia-
tions concernant le statut de Roncador, Quitasueño et Serrana. Le 23 juin
1971, le ministre des affaires étrangères du Nicaragua envoya un mémo-
randum au département d’Etat des Etats-Unis dans lequel il réservait
officiellement les droits du Nicaragua sur son plateau continental aux
alentours de Roncador, Quitasueño et Serrana, et notait que son gouver-
nement considérait que ces bancs faisaient partie du plateau continental
du Nicaragua. Il indiquait en outre que le Nicaragua ne pouvait pas
accepter l’affirmation de la Colombie selon laquelle le 82e méridien, men-
tionné dans le protocole de 1930, fixait la ligne de séparation entre les
zones maritimes respectives des deux Etats, étant donné que ce méridien
constituait simplement la limite de l’archipel de San Andrés. Dans une
note datée du 6 septembre 1971, le secrétaire d’Etat des Etats-Unis assura
l’ambassadeur du Nicaragua à Washington que les Etats-Unis tiendraient
compte des droits du Nicaragua sur le plateau continental.
   25. Le 8 septembre 1972, la Colombie et les Etats-Unis signèrent le
traité relatif aux statuts de Quitasueño, de Roncador et de Serrana
(connu également sous le nom de traité Vásquez-Saccio et ainsi dénommé
ci-après), dont le préambule indiquait que les deux Etats étaient « dési-
reux de régler la question depuis longtemps en suspens du statut de Quita
Sueño, de Roncador et de Serrana ». L’article premier du traité disposait
que « le Gouvernement des Etats-Unis renon[çait] à faire valoir toute pré-
tention de souveraineté sur Quita Sueño, Roncador et Serrana ». Chaque
Etat convenait de ne pas porter atteinte aux activités de pêche de l’autre
dans les eaux adjacentes à Quitasueño. En ce qui concerne Roncador et
Serrana, le traité disposait que la Colombie garantirait aux nationaux et

16

845            DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


aux navires des Etats-Unis le droit de continuer à pêcher dans les eaux
adjacentes à ces cayes.
   26. Le jour même de la signature du traité Vásquez-Saccio, la Colom-
bie et les Etats-Unis échangèrent des notes exposant leurs « positions juri-
diques concernant l’article premier d[u] traité ». Les Etats-Unis affir-
maient que, pour leur part, ils estimaient notamment que « Quita Sueño
étant constamment immergée à marée haute, cette formation ne se prêtait
pas pour l’instant à l’exercice de la souveraineté » et que le traité de 1928
ne s’appliquait pas à Roncador, Quitasueño et Serrana. La Colombie
indiquait, quant à elle, qu’elle considérait que « le statut physique de
Quita Sueño n’[était] pas incompatible avec l’exercice de la souveraineté »
et que, « suite à la renonciation par les Etats-Unis à la souveraineté sur
Quita Sueño, Roncador et Serrana, la République de Colombie [était] le
seul détenteur légitime d’un titre sur ces bancs et cayes, conformément au
[traité de 1928 et au protocole de 1930] et au droit international ».
   27. Le 4 octobre 1972, l’Assemblée nationale du Nicaragua adopta
une déclaration officielle portant proclamation de la souveraineté du
Nicaragua sur Roncador, Quitasueño et Serrana. Le 7 octobre 1972, le
ministre des affaires étrangères du Nicaragua adressa au ministre des
affaires étrangères de Colombie ainsi qu’au secrétaire d’Etat des Etats-
Unis des notes diplomatiques dans lesquelles il protestait officiellement
contre la signature du traité Vásquez-Saccio et maintenait que « les bancs
situés dans cette [zone] ... f[aisaient] partie d[u territoire du Nicaragua]
et ... [étaient] donc soumis à sa souveraineté ». Le ministre ajoutait que
son gouvernement ne pouvait pas accepter l’affirmation de la Colombie
selon laquelle le 82e méridien, mentionné dans le protocole de 1930, cons-
tituait la ligne frontière entre les zones maritimes respectives des deux
Etats, puisque cette assertion était contraire à la lettre et à l’esprit du pro-
tocole dont l’objet était clairement de préciser que l’archipel de San Andrés
ne s’étendait pas à l’ouest au-delà du 82e méridien. Le ministre notait en
outre que le concept de plateau continental n’était pas établi lors de la
signature du traité de 1928 et du protocole de 1930 et que, par consé-
quent, le Nicaragua ne pouvait pas, à cette époque, avoir abandonné des
droits qui n’étaient pas encore reconnus.
   28. En juillet 1979, le gouvernement sandiniste arriva au pouvoir au
Nicaragua. Le 4 février 1980, le ministre des affaires étrangères du Nica-
ragua publia une déclaration officielle et un « Libro blanco » (dénommé
ci-après le « livre blanc ») dans lequel le Nicaragua déclarait
      « la nullité et l’absence de validité du traité Bárcenas-Meneses-
      Esguerra [le traité de 1928] ... conclu dans un contexte historique
      qui disqualifiait en tant que gouvernants les présidents imposés par
      les forces américaines d’intervention au Nicaragua et qui violait ...
      les principes de la Constitution nationale en vigueur... ».
Le livre blanc admettait que « [b]eaucoup de temps s’[était] écoulé depuis
le traité [de 1928] », mais il précisait que « le Nicaragua n’a[vait] recouvré
sa souveraineté nationale que le 19 juillet 1979 ». Le 5 février 1980, le mi-

17

846           DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


nistre colombien des affaires étrangères adressa une note diplomatique
à son homologue nicaraguayen, dans laquelle il indiquait que son gou-
vernement rejetait la déclaration du 4 février 1980 comme « une reven-
dication infondée qui [allait] à l’encontre de la réalité historique et
enfrei[gnait] les principes les plus élémentaires du droit international pu-
blic ». Il affirmait aussi que, de l’avis de son gouvernement, le traité de
1928 « [était] un instrument valide, permanent et pleinement applicable
à la lumière des normes juridiques universellement reconnues ».
   29. Entre 1976 et 1981, dans le cadre du processus de ratification du
traité Vásquez-Saccio par les Etats-Unis, le Nicaragua et les Etats-Unis
échangèrent à plusieurs reprises des notes diplomatiques concernant le
statut de Roncador, Quitasueño et Serrana. Le 16 juillet 1981, les Etats-
Unis adressèrent au Nicaragua un aide-mémoire intitulé « Position juri-
dique des Etats-Unis », dans lequel il était notamment indiqué que les
Etats-Unis n’avaient pas pris et n’envisageaient pas de prendre position
quant au bien-fondé des revendications concurrentes de la Colombie et
du Nicaragua sur Roncador, Quitasueño et Serrana. Le 17 septembre
1982, le traité Vásquez-Saccio entra en vigueur à la suite de l’échange
des instruments de ratification entre la Colombie et les Etats-Unis.
   30. Le nouveau gouvernement qui arriva au pouvoir au Nicaragua
en 1990 et ceux qui suivirent ont maintenu, quant au sens de certaines
dispositions du traité de 1928 et du protocole de 1930, la position qui
avait été énoncée à partir de 1969 et, quant à la nullité du traité de 1928,
la position exposée dans le livre blanc de 1980.

   31. Le 9 juin 1993, des hélicoptères de l’armée de l’air colombienne
interceptèrent deux navires de pêche nicaraguayens à proximité du 82e mé-
ridien et leur ordonnèrent de cesser leurs « activités de pêche illicites »,
puis, le 7 juillet 1993, les garde-côtes colombiens saisirent dans le même
secteur un navire de pêche hondurien en possession d’un permis de pêche
délivré par le Nicaragua. Dans des notes diplomatiques datées respecti-
vement des 11 juin 1993 et 9 juillet 1993, qui étaient adressées au ministre
colombien des affaires étrangères, le Nicaragua protesta contre ces actes
de la Colombie qui, prétendait-il, avaient eu lieu dans les eaux nicara-
guayennes, à l’ouest du 82e méridien. En réponse, dans une note diplo-
matique datée du 19 juillet 1993, le ministre colombien des affaires étran-
gères affirma que les navires de pêche se trouvaient à ce moment-là à l’est
du 82e méridien et que, par conséquent, tous les événements en question
s’étaient produits dans les eaux relevant de la juridiction colombienne.
Dans une note diplomatique datée du 26 juillet 1993, le ministre des af-
faires étrangères du Nicaragua affirma que, même si les navires avaient été
situés aux coordonnées indiquées par la Colombie, ils ne s’en seraient pas
moins trouvés dans les eaux nicaraguayennes, ajoutant que la revendica-
tion colombienne de souveraineté sur ces eaux était « totalement irrece-
vable et dépourvue de fondement ». Plusieurs événements similaires, ayant
donné lieu à des saisies de navires tant par la Colombie que par le Nica-
ragua, se sont déroulés entre 1995 et 2002.

18

847            DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


   32. En 1977, 1995 et 2001, de hauts fonctionnaires des ministères des
affaires étrangères du Nicaragua et de la Colombie ont tenu des réunions
consacrées aux points en litige opposant les deux Etats. Les Parties sont
en désaccord quant à la teneur et à la portée de ces entretiens.

                                    * * *

                           3. OBJET DU DIFFÉREND

   33. La Cour commencera par observer que les Parties ont exposé des
thèses différentes quant aux questions de savoir si un différend subsiste
entre elles et, le cas échéant, quel en est l’objet. Aussi lui échet-il d’exa-
miner ces questions avant de considérer les exceptions préliminaires sou-
levées par la Colombie.
   34. La Cour rappelle que, dans sa requête, le Nicaragua a indiqué que
« [l]e différend porte sur un ensemble de questions juridiques connexes en
matière de titre territorial et de délimitation maritime qui demeurent en
suspens entre la République du Nicaragua et la République de Colom-
bie ». Il a relevé que « l[e] règlement définitif [des questions de titre terri-
torial] constitue une condition préalable à la délimitation complète et
définitive des espaces maritimes ».
   35. Dans ses écritures, le Nicaragua a soutenu que « la délimitation
maritime entre les Parties est au cœur du différend », exposant que
« l’objet [de celui-ci] est de déterminer une frontière maritime unique » et
que « la question du titre n’est pas l’objet du différend mais une condition
préalable nécessaire » à la délimitation définitive des espaces maritimes.

    36. Le Nicaragua a affirmé que le différend soumis à la Cour concer-
nait : i) la validité du traité de 1928 ainsi que sa terminaison en raison
d’une violation substantielle ; ii) l’interprétation du traité de 1928, s’agis-
sant en particulier de l’étendue géographique de l’archipel de San Andrés ;
iii) les conséquences juridiques de l’exclusion de Roncador, Quitasueño et
Serrana du champ d’application du traité de 1928 ; et iv) la délimitation
maritime entre les Parties, notamment la signification juridique de la
mention du 82e méridien dans le protocole de 1930. De l’avis du Nicara-
gua, la quatrième question « impliqu[ait] et englob[ait] toutes les autres ».
A cet égard, il a fait valoir que la question de la souveraineté sur les for-
mations maritimes était à la fois accessoire et préalable à celle de la déli-
mitation maritime. En d’autres termes, même si l’affaire se limitait à une
question de délimitation maritime, il écherrait à la Cour de trancher
d’abord la question du titre territorial sur les formations maritimes
situées dans la zone en litige. Enfin, le Nicaragua a soutenu que la ques-
tion de savoir si le traité de 1928 avait réglé toutes les questions opposant
les Parties constituait « l’objet même du différend » et « le fond de
l’affaire ».
    37. La Colombie a nié qu’il subsistait un différend dont la Cour serait

19

848            DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


compétente pour connaître, prétendant que les questions en litige avaient
déjà été réglées par le traité de 1928. Elle a par ailleurs affirmé que la délimi-
tation maritime, et non la détermination de la souveraineté sur les formations
maritimes, était le véritable objectif que visait le Nicaragua par sa requête.

                                        *
   38. La Cour note que le demandeur doit certes, conformément au
paragraphe 1 de l’article 40 du Statut, lui présenter ce qui constitue selon
lui l’« objet du différend », mais que c’est à elle qu’il appartient de déter-
miner, compte tenu des conclusions des Parties, quel est l’objet du diffé-
rend dont elle est saisie (voir Compétence en matière de pêcheries (Espa-
gne c. Canada), compétence de la Cour, arrêt, C.I.J. Recueil 1998,
p. 447-449, par. 29-32). Ainsi qu’il a été indiqué dans les affaires des
Essais nucléaires :
         « C’est ... le devoir de la Cour de circonscrire le véritable problème
      en cause et de préciser l’objet de la demande. Il n’a jamais été
      contesté que la Cour est en droit et qu’elle a même le devoir d’inter-
      préter les conclusions des parties ; c’est l’un des attributs de sa fonc-
      tion judiciaire. » (Essais nucléaires (Australie c. France), arrêt,
      C.I.J. Recueil 1974, p. 262, par. 29 ; Essais nucléaires (Nouvelle-
      Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 466, par. 30.)
   39. A titre liminaire, la Cour rappelle que les Parties sont en désaccord
sur la question de savoir si le différend qui les oppose a été « réglé » par le
traité de 1928 au sens de l’article VI du pacte de Bogotá. La Cour fait en
premier lieu observer que l’article VI du pacte dispose que les procédures
de règlement des différends établies dans cet instrument « ne pourront
plus s’appliquer ni aux questions déjà réglées au moyen d’une entente
entre les parties, ou d’une décision arbitrale ou d’une décision d’un tri-
bunal international, ni à celles régies par des accords ou traités en
vigueur à la date de la signature du présent pacte » (les italiques sont de la
Cour). La Cour fait aussi observer que, aux termes de l’article XXXIV du
pacte, les différends portant sur des questions régies par des accords ou
traités doivent être déclarés « terminés » au même titre que les différends
portant sur des questions réglées au moyen d’une entente entre les
parties, d’une décision arbitrale ou d’une décision d’un tribunal interna-
tional. Elle considère que, dans les circonstances propres à la présente
espèce, aucune distinction quant aux effets juridiques n’est à faire, aux
fins de l’application de l’article VI du pacte, entre une question « réglée »
et une question « régie » par le traité de 1928. Compte tenu de ce qui pré-
cède, la Cour utilisera dans la suite de l’arrêt le mot « réglée ».
   40. La Cour note que le Nicaragua a soutenu que les considérations
relatives à la validité et à la terminaison alléguée du traité de 1928 ainsi
qu’à la question de savoir si le traité et son protocole de 1930 couvraient
ou réglaient l’ensemble des points en litige entre les Parties, notamment
l’étendue géographique de l’archipel de San Andrés, la souveraineté sur

20

849            DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


Roncador, Quitasueño et Serrana et la délimitation maritime, s’inscri-
vaient toutes dans le cadre du différend dont elle est saisie (voir paragra-
phe 36 ci-dessus).
   De l’avis de la Cour, tous ces aspects se rattachent au seul point de
savoir si le traité de 1928 et le protocole de 1930 ont réglé les questions en
litige entre les Parties au sujet de la souveraineté sur les îles et autres for-
mations maritimes et du tracé de la frontière maritime. La Cour consi-
dère toutefois que tel n’est pas l’objet du différend entre les Parties et que,
dans les circonstances de la présente espèce, il s’agit d’une question pré-
liminaire (voir paragraphes 49 à 52 ci-après).
   41. En ce qui concerne l’affirmation de la Colombie selon laquelle
l’intérêt du Nicaragua réside en fait dans la délimitation maritime et non
dans la détermination de la souveraineté sur les formations maritimes, la
Cour relève toutefois que, sur ce dernier point, « la réclamation de l’une
des parties se heurte à l’opposition manifeste de l’autre » (Sud-Ouest afri-
cain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions
préliminaires, arrêt, C.I.J. Recueil 1962, p. 328).
   42. Compte tenu de ce qui précède, la Cour conclut que les questions
qui constituent l’objet du différend opposant les Parties au fond, sont,
premièrement, la souveraineté territoriale (c’est-à-dire la souveraineté sur
les îles et autres formations maritimes qu’elles revendiquent) et, deuxiè-
mement, le tracé de la frontière maritime entre elles.

                                    * * *

                   4. PREMIÈRE EXCEPTION PRÉLIMINAIRE
 4.1. Aperçu général des arguments des Parties concernant la première
                        exception préliminaire
   43. La Cour rappelle que la Colombie, dans le cadre de sa première
exception préliminaire, soutient que, en application des articles VI
et XXXIV du pacte de Bogotá, elle n’a pas compétence pour connaître
du différend qui lui est soumis par le Nicaragua au titre de l’article XXXI
du pacte et devrait déclarer ce différend terminé (le texte des articles VI,
XXXI et XXXIV du pacte de Bogotá est reproduit aux paragraphes 55
et 56 ci-après). A cet égard, la Colombie, invoquant l’article VI du pacte
de Bogotá, affirme que les questions soulevées par le Nicaragua ont été
réglées par un traité qui était en vigueur à la date de la conclusion du
pacte, à savoir le traité de 1928 et le protocole de 1930. La Colombie
ajoute que ce point peut et doit être considéré au stade des exceptions
préliminaires.
   44. Le Nicaragua soutient que la Cour est compétente en vertu de
l’article XXXI du pacte de Bogotá. A cet égard, il affirme que le traité
de 1928 et son protocole de 1930 n’ont pas réglé, au sens de l’article VI
du pacte de Bogotá, le différend l’opposant à la Colombie parce que ledit
traité était nul ou avait pris fin et que, même à supposer que tel n’était

21

850            DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


pas le cas, il ne couvrait pas l’ensemble des points à présent en litige entre
les Parties. Le Nicaragua prétend par ailleurs que la Cour ne saurait se
prononcer sur ces questions à ce stade de la procédure, car il faudrait
pour cela qu’elle se livre à un examen du fond de l’affaire.


                                     *   *
      4.2. Le stade de la procédure approprié aux fins de l’examen
                       de l’exception préliminaire
   45. La Cour note tout d’abord que les Parties sont en désaccord sur le
point de savoir si les questions soulevées par la première exception pré-
liminaire peuvent être examinées à ce stade de la procédure.
   46. Citant le paragraphe 9 de l’article 79 du Règlement, le Nicaragua
considère que la Cour ne peut, à ce stade de la procédure, se prononcer
sur la première exception préliminaire de la Colombie, car « on trouvera
difficilement meilleur exemple d’exception n’ayant « pas dans les circons-
tances de l’espèce un caractère exclusivement préliminaire » ». Il fait valoir
à cet égard qu’« [i]l existe entre le point soulevé par l’exception et ceux qui
touchent au fond « des rapports trop étroits et une connexité trop
intime » ». Le Nicaragua considère que, si la Cour « acceptait ce que la
Colombie demande, en réalité, elle n’admettrait pas une exception préli-
minaire à sa juridiction, mais elle se prononcerait en faveur de la Colom-
bie sur le fond du différend dont le Nicaragua l’a saisie ». Le Nicaragua
affirme que la Cour ne peut, « sans un examen approfondi au fond »,
trancher des questions comme celles de la validité du traité de 1928, du
sens à donner à l’expression « archipel de San Andrés » et du tracé de la
frontière maritime entre les Parties. Le Nicaragua fait observer que, dans
l’affaire relative au Conseil de l’OACI, la Cour a rappelé le principe selon
lequel « une décision sur la compétence ne peut jamais régler directement
un point de fond » (Appel concernant la compétence du Conseil de l’OACI
(Inde c. Pakistan), arrêt, C.I.J. Recueil 1972, p. 56). Il ajoute
qu’« « effleurer » ... des questions de fond est une chose ; les régler toutes[,]
à la suite d’un examen préliminaire et inévitablement sommaire, en est
une autre ». Le Nicaragua conclut que, si la Cour ne rejette pas l’exception
formulée par la Colombie, « [elle] devra la joindre au fond, car aucune des
questions posées n’a un caractère exclusivement préliminaire ».
   47. La Colombie récuse les arguments du Nicaragua, faisant observer
que le paragraphe 1 de l’article 79 du Règlement inclut, en sus des excep-
tions à sa compétence ou à la recevabilité, « toute autre exception sur
laquelle le défendeur demande une décision avant que la procédure sur le
fond se poursuive ». Elle fait valoir que, en revisant son Règlement en
1972, la Cour a « élargi le concept d’exceptions préliminaires ». La Colom-
bie note à cet égard que, dans les affaires Lockerbie (Questions d’inter-
prétation et d’application de la convention de Montréal de 1971 résultant
de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats-

22

851            DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


Unis d’Amérique), exceptions préliminaires, arrêt, C.I.J. Recueil 1998,
p. 131 et suiv., par. 46 et suiv. ; Questions d’interprétation et d’application
de la convention de Montréal de 1971 résultant de l’incident aérien de
Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni), exceptions pré-
liminaires, arrêt, C.I.J. Recueil 1998, p. 26 et suiv., par. 47 et suiv.), ainsi
que dans plusieurs affaires antérieures, la Cour a précisé clairement que
le champ d’application ratione materiae de l’article 79 n’était plus limité
aux exceptions à la compétence ou à la recevabilité, mais s’étendait à
toute exception ayant pour objet « d’empêcher in limine tout examen de
l’affaire au fond ». En réponse à l’argument du Nicaragua selon lequel les
Parties ne sauraient aborder à ce stade des questions qui devront éven-
tuellement être traitées au stade du fond, la Colombie relève que « [d]es
exceptions préliminaires ne peuvent être — et ne sont jamais en pra-
tique — plaidées dans le vide, isolées de tout contexte factuel. Et il se peut
très bien que ce contexte factuel touche à des questions qui seront plei-
nement exposées ultérieurement lorsque, le cas échéant, l’affaire sera exa-
minée au fond ». La Colombie soutient que la Cour peut et doit détermi-
ner, au stade des exceptions préliminaires, si le traité de 1928 et le
protocole de 1930 ont réglé le différend entre les Parties. L’article XXXIII
du pacte de Bogotá, affirme-t-elle, le prévoit expressément en disposant
que, dans le cas où les parties ne parviennent pas à s’accorder sur la com-
pétence de la Cour à l’égard du litige, la Cour elle-même tranche « au
préalable » cette question.

                                       *
   48. La Cour rappellera que, aux termes du paragraphe 9 de l’article 79
de son Règlement, elle peut donner suite à une exception préliminaire de
trois façons : elle « retient l’exception, la rejette ou déclare que cette excep-
tion n’a pas dans les circonstances de l’espèce un caractère exclusivement
préliminaire ».
   49. La Cour rappellera en outre que, dans les affaires des Essais
nucléaires, elle a, quoique dans des circonstances légèrement différentes,
souligné que, lorsqu’elle examine des questions de compétence et de rece-
vabilité, elle a le droit et, dans certaines circonstances, peut avoir l’obliga-
tion de prendre en considération d’autres questions qui, sans qu’on
puisse les classer peut-être à strictement parler parmi les problèmes de
compétence ou de recevabilité, appellent par leur nature une étude préa-
lable à celle de ces problèmes (Essais nucléaires (Australie c. France),
arrêt, C.I.J. Recueil 1974, p. 259, par. 22 ; et Essais nucléaires (Nouvelle-
Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 463, par. 22 ; voir aussi
Cameroun septentrional (Cameroun c. Royaume-Uni), exceptions préli-
minaires, arrêt, C.I.J. Recueil 1963, p. 29).
   50. La Cour estime qu’il n’est pas dans l’intérêt d’une bonne adminis-
tration de la justice de se contenter à ce stade de faire état d’un désaccord
entre les Parties sur le point de savoir si le traité de 1928 et le protocole
de 1930 ont réglé les questions sur lesquelles porte le présent différend au

23

852            DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


sens de l’article VI du pacte de Bogotá, se réservant d’en trancher tous les
aspects au stade du fond.
   51. En principe, une partie qui soulève des exceptions préliminaires a
droit à ce qu’il y soit répondu au stade préliminaire de la procédure, sauf
si la Cour ne dispose pas de tous les éléments nécessaires pour se pro-
noncer sur les questions soulevées ou si le fait de répondre à l’exception
préliminaire équivaudrait à trancher le différend, ou certains de ses élé-
ments, au fond. La Cour ne se trouve en l’espèce dans aucune de ces deux
situations. Rechercher si elle a compétence pourrait amener la Cour à
effleurer certains aspects du fond de l’affaire (Certains intérêts allemands
en Haute-Silésie polonaise, arrêt no 6, 1925, C.P.J.I. série A n° 6, p. 15).
Par ailleurs, la Cour a déjà établi que le point de savoir si le traité de 1928
et le protocole de 1930 ont réglé les questions en litige ne constituait pas
l’objet du différend au fond. Il s’agit en fait d’une question préliminaire
qu’elle doit trancher afin de déterminer si elle a compétence (voir para-
graphe 40 ci-dessus).
   52. Compte tenu de ce qui précède, la Cour ne saurait retenir l’argu-
ment du Nicaragua selon lequel elle est empêchée de connaître, à ce stade
de la procédure, de la première exception préliminaire de la Colombie. La
Cour peut donc se pencher maintenant sur cette exception.

                                    *   *
       4.3. Le système juridictionnel établi par le pacte de Bogotá
  53. La Cour commencera par examiner le système juridictionnel établi
par le pacte de Bogotá.
  54. Ratifié le 21 juin 1950 par le Nicaragua et le 14 octobre 1968 par la
Colombie, le pacte de Bogotá fut adopté à Bogotá, Colombie, le 30 avril
1948, à l’occasion de la conférence à laquelle fut aussi adoptée la charte
de l’OEA. L’importance attachée au règlement pacifique des différends
au sein du système interaméricain ressort de l’alinéa c) de l’article 2 de la
charte de l’OEA, aux termes duquel l’un des objectifs essentiels de l’Orga-
nisation est d’« assurer le règlement pacifique des différends qui surgissent
entre les Etats membres ». A cette disposition vient s’ajouter l’article 27
de la charte de l’OEA (l’ancien article 23), qui prévoyait l’adoption du
pacte de Bogotá dans les termes suivants :
        « Un traité spécial établira les moyens propres à régler les diffé-
      rends et fixera les procédures qui conviennent à chacun des moyens
      pacifiques, de façon qu’aucun différend entre les Etats américains ne
      reste sans règlement définitif au-delà d’une période raisonnable. »
   Le préambule du pacte de Bogotá affirme que celui-ci est conclu
« conformément à l’article XXIII [devenu l’article XXVII] de la Charte ».
Treize Etats membres de l’OEA, dont la Colombie et le Nicaragua, sont
actuellement parties au pacte de Bogotá.
   55. Le pacte de Bogotá contient plusieurs dispositions relatives au

24

853             DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


règlement judiciaire des différends, au nombre desquelles figure l’ar-
ticle XXXI, que le Nicaragua et la Colombie ont invoqué en l’instance. Cet
article est ainsi libellé :
         « Conformément au paragraphe 2 de l’article 36 du Statut de la
      Cour internationale de Justice, les Hautes Parties contractantes en ce
      qui concerne tout autre Etat américain déclarent reconnaître comme
      obligatoire de plein droit, et sans convention spéciale tant que le pré-
      sent traité restera en vigueur, la juridiction de la Cour sur tous les
      différends d’ordre juridique surgissant entre elles et ayant pour
      objet :
      a) [l]’interprétation d’un traité ;
      b) [t]oute question de droit international ;
      c) [l]’existence de tout fait qui, s’il était établi, constituerait la viola-
           tion d’un engagement international ;
      d) [l]a nature ou l’étendue de la réparation qui découle de la rupture
           d’un engagement international. »
  56. Les deux autres dispositions pertinentes du pacte invoquées par la
Colombie sont les articles VI et XXXIV. L’article VI dispose que
      « [c]es procédures ne pourront non plus s’appliquer ni aux questions
      déjà réglées au moyen d’une entente entre les parties, ou d’une déci-
      sion arbitrale ou d’une décision d’un tribunal international, ni à cel-
      les régies par des accords ou traités en vigueur à la date de la signa-
      ture du présent pacte ».
Aux termes de l’article XXXIV :
         « Si, pour les motifs indiqués aux articles V, VI et VII de ce traité,
      la Cour se déclarait incompétente pour juger le différend, celui-ci
      sera déclaré terminé. »
   57. Ces dispositions montrent que, si la Cour devait conclure que les
questions qui lui ont été soumises par le Nicaragua au titre de l’ar-
ticle XXXI du pacte de Bogotá ont déjà été réglées par l’une des voies
exposées à l’article VI dudit pacte, elle n’aurait pas la compétence requise
aux termes du pacte pour statuer sur l’affaire.
   58. En ce qui concerne l’article XXXIV du pacte, la Cour rappelle que,
selon la Colombie, elle devrait en l’espèce déclarer le différend « terminé »
en application de cette disposition, au motif que, en vertu de l’article VI,
elle ne serait pas compétente. Le Nicaragua prétend pour sa part que, aux
termes de l’article XXXVII du pacte, la Cour devrait suivre la procédure
fixée dans son Statut et qu’une telle déclaration ne pourrait, en tout état
de cause, être faite au stade des exceptions préliminaires, car il faudrait
pour cela que la Cour examine l’affaire au fond.
   59. S’agissant des arguments relatifs à l’article XXXIV du pacte qui lui
ont été présentés, la Cour observe qu’elle doit appliquer l’article premier
de son Statut, selon lequel elle « fonctionnera conformément aux dispo-
sitions du présent Statut ». Cette façon de procéder est également dictée

25

854            DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


par l’article XXXVII du pacte de Bogotá, aux termes duquel « [l]a pro-
cédure que devra suivre la Cour est celle fixée par son Statut ». A cet
égard, la Cour note que, à ce stade de l’instance, il s’agit seulement pour
elle de décider, conformément au paragraphe 6 de l’article 36 du Statut, si
elle est compétente pour connaître de l’affaire au fond, et qu’elle ne peut
aller au-delà.

                                     *       *
      4.4. Point de savoir si le traité de 1928 et le protocole de 1930
             ont réglé les questions en litige entre les Parties

4.4.1. Les arguments des Parties
   60. La Cour rappelle que la Colombie affirme que le traité de 1928 a
réglé la question de la souveraineté sur l’ensemble des îles, îlots et cayes
en cause et que le protocole de 1930 a fixé le tracé de la frontière maritime
entre les Parties. La Colombie soutient que la Cour n’a donc aucun dif-
férend à trancher entre les Parties. A son avis, la compétence de la Cour
au titre du pacte de Bogotá est exclue en vertu de l’article VI de celui-ci,
qui dispose que les procédures de règlement des différends énoncées dans
le pacte « ne pourront ... s’appliquer ni aux questions déjà réglées au
moyen d’une entente entre les parties ... ni à celles régies par des accords
ou des traités en vigueur à la date de la signature du présent pacte ».

   61. Le Nicaragua nie, pour sa part, que le traité de 1928 et le protocole
de 1930 aient réglé le différend entre les Parties. Il soutient tout d’abord
que le traité de 1928 est nul et que, quand bien même il serait valide, une
violation substantielle dudit traité par la Colombie en aurait entraîné la
terminaison. Le Nicaragua affirme ensuite que le traité de 1928 n’indique
pas quels sont les îles, îlots, cayes et récifs qui font partie de l’archipel de
San Andrés et qu’il ne couvre pas toutes les formations maritimes contes-
tées, telles que Roncador, Quitasueño et Serrana, ni d’autres formations
maritimes revendiquées par les Parties et qui ne font pas partie de l’archi-
pel de San Andrés. Enfin, le Nicaragua rejette l’assertion de la Colombie
selon laquelle le protocole de 1930 a opéré une délimitation maritime
entre les Parties. Il soutient que la Cour doit encore répondre à toutes les
questions indiquées ci-dessus.

                                         *
4.4.2. La conclusion du traité de 1928 et la signature du protocole
       de 1930
  62. La Cour rappellera brièvement les circonstances de la conclusion
du traité de 1928 et de la signature du protocole de 1930.
  63. Le traité de 1928 fut signé par le Nicaragua et la Colombie le

26

855            DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


24 mars 1928. Le protocole d’échange des ratifications fut signé le
5 mai 1930. La Colombie promulgua le traité et le protocole par le décret
no 993 du 23 juin 1930, publié dans son Diaro Oficial, et le Nicaragua les
publia dans son Diaro Oficial le 2 juillet 1930.
   64. Après la signature du traité de 1928, le Nicaragua proposa d’ajou-
ter à celui-ci, dont l’article premier attribuait à la Colombie l’archipel de
San Andrés, une déclaration aux termes de laquelle ledit archipel « ne
s’étend[ait] pas à l’ouest du 82e degré de longitude Greenwich ». La
Colombie accepta l’insertion de cette déclaration dans le protocole de
ratification et informa le Nicaragua qu’elle n’avait pas besoin pour ce
faire de soumettre de nouveau le traité au Congrès colombien.
   65. Le traité de 1928 consiste en un préambule et deux articles. Dans le
préambule du traité, la Colombie et le Nicaragua expriment leur volonté
de « mettre un terme au conflit territorial pendant entre elles ». Les dis-
positions de fond du traité sont énoncées dans son article premier ; l’ar-
ticle II traite des questions relatives à la signature et à la ratification du
traité.
   66. Dans le premier paragraphe de l’article premier du traité, la Colom-
bie reconnaît la souveraineté du Nicaragua sur la côte des Mosquitos
entre le cap Gracias a Dios et la rivière San Juan, ainsi que sur les îles
Mangle Grande (Grande Ile du Maïs) et Mangle Chico (Petite Ile du
Maïs) dans l’océan Atlantique. Dans ce même paragraphe, le Nicaragua
reconnaît la souveraineté de la Colombie sur les îles de San Andrés, Pro-
videncia, Santa Catalina, et sur les autres îles, îlots et cayes qui font par-
tie de l’archipel de San Andrés.
   67. Le second paragraphe de l’article premier dispose que le traité ne
s’applique pas à Roncador, Quitasueño et Serrana, « dont la possession
fait actuellement l’objet d’un litige entre la Colombie et les Etats-Unis
d’Amérique ».
   68. Le premier paragraphe du protocole de 1930 indique que le traité
de 1928 visait à « mettre un terme à la question pendante entre les deux
républiques au sujet de l’archipel de San Andrés et Providencia et de la
côte de Mosquitos nicaraguayenne ». Le second paragraphe du protocole
dispose que « l’archipel de San Andrés et Providencia, mentionné à l’ar-
ticle premier du traité susmentionné, ne s’étend pas à l’ouest du 82e degré
de longitude Greenwich ».
   69. Le texte du traité de 1928 fut établi sur la base d’un projet, daté du
18 mars 1925, soumis au ministre des affaires étrangères nicaraguayen
par le ministre plénipotentiaire de Colombie au Nicaragua, qui résuma le
projet et les considérants de la manière suivante :

        « Conformément aux entretiens que j’ai eu l’honneur d’avoir avec
      Votre Excellence au sujet de l’opportunité de trouver une solution
      juste et convenable pour la Colombie et le Nicaragua au différend
      qui les oppose concernant la souveraineté territoriale sur la côte de
      la Mosquitia, les îles Mangle [îles du Maïs] et l’archipel de San
      Andrés et Providencia, ainsi que de la possibilité d’y parvenir par un

27

856             DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


      règlement direct et amiable dans le cadre duquel chaque Partie
      renoncera à ses prétentions extrêmes, et comme suite à la suggestion
      de Votre Excellence tendant à ce que la légation résume ses vues en
      la matière dans un projet de traité, j’ai le plaisir de joindre à la pré-
      sente le projet en question, dans lequel la Colombie renonce en
      faveur du Nicaragua au dominium qu’elle revendique sur la côte de
      la Mosquitia, entre la rivière San Juan et Cabo Gracias a Dios, ainsi
      que sur les îles Mangle, à savoir la Grande Ile du Maïs et la Petite Ile
      du Maïs ; en retour, le Nicaragua renonce en faveur de la Colombie,
      de manière tout aussi irrévocable et inconditionnelle, aux droits aux-
      quels il aspire sur les îles de San Andrés, Providencia et Santa Cata-
      lina ainsi que sur les autres îles, îlots et cayes qui forment l’archipel.
         Cette solution me semble concilier parfaitement les intérêts des
      deux pays et constituer le moyen le plus efficace pour mettre un
      point final au différend et garantir la pérennité des relations de fra-
      ternité et d’amitié qui les unissent. »
   70. Le Sénat et la Chambre des représentants de la Colombie approu-
vèrent le traité de 1928 par la loi 93 du 17 novembre 1928. Le préambule
de cette loi présente le traité comme reflétant la volonté de la Colombie et
du Nicaragua de « mettre un terme au conflit territorial pendant entre
eux ». En ce qui concerne les concessions obtenues par la Colombie en
vertu du traité, le préambule indique que le traité « consolide définitive-
ment la situation de la République dans l’archipel de San Andrés et Pro-
videncia, car il écarte toute prétention contraire et reconnaît [au] pays, à
titre perpétuel, la souveraineté et la pleine propriété de cette partie impor-
tante de la République ». Il énonce que cet accord est « nécessaire et
opportun » en raison des prétentions du Nicaragua sur l’archipel, qui par-
fois sont allées jusqu’à créer des obstacles pour les activités administra-
tives qu’y menait la Colombie. Comme indiqué plus haut, la Colombie
considérait qu’il n’était pas nécessaire de soumettre de nouveau le traité
au Congrès colombien aux fins d’insérer dans le protocole de 1930 la
déclaration selon laquelle l’archipel de San Andrés ne s’étendait pas à
l’ouest du 82e degré de longitude Greenwich (voir paragraphe 64).
   71. Le Sénat et la Chambre des députés du Nicaragua approuvèrent le
traité de 1928 par la voie d’un décret daté du 6 mars 1930. Le décret dis-
posait que
      « ce traité met[tait] fin à la question pendante entre les deux républi-
      ques à propos de l’archipel de San Andrés et Providencia et de la
      Mosquitia nicaraguayenne, étant entendu que l’archipel de
      San Andrés mentionné à l’article premier du traité ne s’étend pas à
      l’ouest du méridien de 82° de longitude Greenwich... ».
  72. Le 5 mars 1930, avant la ratification par le Nicaragua du traité
de 1928, le ministre des affaires étrangères du Nicaragua se présenta
devant le Sénat nicaraguayen pour appuyer la ratification de cet instru-
ment et indiqua que, selon le Gouvernement de la Colombie, il n’était pas

28

857            DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


nécessaire de soumettre de nouveau celui-ci au Congrès colombien aux
fins de procéder à « la mise au point délimitant la ligne de séparation ». Le
ministre ajouta que le libellé de la disposition relative au méridien incluse
dans le protocole d’échange des ratifications « ne modifiait pas le traité,
parce qu’elle avait seulement pour but d’indiquer une limite entre les
archipels à l’origine du différend et que le Gouvernement colombien avait
déjà accepté cette explication par l’intermédiaire de son ministre plénipo-
tentiaire ».

                                       *

4.4.3. Point de savoir si le traité de 1928 était en vigueur en 1948

   73. Ainsi que la Cour l’a établi plus haut et afin de déterminer si elle
est compétente, il lui échet à ce stade de trancher le point de savoir si, à
la date de conclusion du pacte de Bogotá en 1948, les questions soulevées
par le Nicaragua en la présente espèce étaient, aux termes de l’article VI
dudit pacte, « régies par des accords ou traités en vigueur », en l’occur-
rence par le traité de 1928 (voir paragraphes 40 et 51 ci-dessus). A cet
effet, il lui faudra en premier lieu examiner si le traité, qui selon la
Colombie aurait réglé les questions qui constituent l’objet du différend,
était en vigueur en 1948.
   74. Comme il est indiqué plus haut, la Colombie affirme que la Cour
n’est pas compétente en vertu de l’article VI du pacte de Bogotá pour
trancher cette affaire puisque le différend a été réglé par le traité de 1928
et le protocole de 1930, qui étaient en vigueur en 1948. Le Nicaragua sou-
tient quant à lui que le traité est nul ou, à titre subsidiaire, qu’il a pris fin
par suite d’une violation substantielle commise par la Colombie.
   75. En ce qui concerne la validité du traité de 1928, le Nicaragua sou-
tient que cet instrument est nul pour deux raisons. Il affirme première-
ment que ce traité a été « signé en flagrante violation de la Constitution
nicaraguayenne de 1911 qui était en vigueur en 1928 ». A cet égard, le Ni-
caragua considère que la conclusion du traité de 1928 allait à l’encontre
des articles 2 et 3 de sa Constitution de 1911, qui demeura en vigueur
jusqu’en 1939. L’article 2 prévoyait notamment que « ne peuvent être
conclus les traités qui sont contraires à l’indépendance et à l’intégrité de
la nation ou qui portent en quoi que ce soit atteinte à sa souveraineté ».
Aux termes de l’article 3, « [l]es autorités publiques ne jouissent que des
pouvoirs qui leur sont expressément conférés par la loi. Toute action de
celles-ci qui excède ces pouvoirs est nulle. » Le Nicaragua affirme deuxiè-
mement que, lors de la conclusion du traité, le pays était occupé militai-
rement par les Etats-Unis et était empêché à la fois de conclure des traités
qui étaient contraires aux intérêts des Etats-Unis et de refuser de conclure
des traités imposés par ceux-ci. Il soutient que la Colombie, consciente de
cette situation, « a profité de l’occupation du Nicaragua par les Etats-
Unis pour lui extorquer la signature du traité de 1928 ». Le Nicaragua

29

858           DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


affirme être resté sous l’influence des Etats-Unis même après le retrait des
dernières troupes américaines au début de 1933.
   76. La Colombie soutient que l’affirmation du Nicaragua concernant
la nullité du traité de 1928 est sans fondement. Elle fait observer que, à
supposer même que le traité de 1928 ait été incompatible avec la Consti-
tution nicaraguayenne de 1911 ou que le Nicaragua n’ait pas eu la com-
pétence voulue pour conclure librement des traités en raison de l’occupa-
tion par les Etats-Unis, ces arguments n’ont pas été soulevés au cours du
processus de ratification qui s’est déroulé devant le Congrès nicaraguayen
en 1930, pas plus qu’au long des cinquante années qui ont suivi. Elle fait
observer que ces arguments ont en fait été soulevés pour la première fois
en 1980. La Colombie fait en outre observer que, en 1948, lorsque le
pacte de Bogotá fut conclu, le Nicaragua ne formula aucune réserve à
l’égard du traité de 1928, en dépit du fait qu’il était conscient d’en avoir
le droit puisqu’il en formula une portant sur la validité d’une sentence
arbitrale. La Colombie affirme qu’en conséquence le Nicaragua est à pré-
sent empêché de soulever la question de la validité du traité de 1928 et de
son protocole de 1930. A cet égard, la Colombie se fonde sur l’affaire
relative à la Sentence arbitrale rendue par le roi d’Espagne le 23 décembre
1906 (Honduras c. Nicaragua), dans laquelle la Cour a jugé que le fait
pour le Nicaragua, après avoir pris connaissance des termes de la sen-
tence arbitrale, d’avoir omis pendant six ans de mettre en cause la validité
de celle-ci l’avait privé du droit d’invoquer ultérieurement un tel défaut
de validité (arrêt, C.I.J. Recueil 1960, p. 213-214).
   77. La Cour rappelle que l’article VI du pacte de Bogotá exclut l’appli-
cation de toutes les procédures prévues par celui-ci aux « questions déjà
réglées au moyen d’une entente entre les parties, ou d’une décision arbi-
trale ou d’une décision d’un tribunal international, [et] à celles régies par
des accords ou traités en vigueur à la date de la signature du présent
pacte ». Une décision peut se révéler nécessaire afin de déterminer quelles
sont les questions réglées ou non au sens de l’article VI. Cependant, cette
disposition visait clairement à empêcher que de telles procédures, et en
particulier les voies de recours de nature judiciaire, pussent être utilisées
afin de rouvrir des questions déjà réglées entre les parties au pacte par
une décision judiciaire internationale ou par un traité. En ratifiant le
pacte, les Etats ont envisagé la possibilité de soumettre aux procédures
prévues par celui-ci des questions non encore ainsi réglées.
   78. Les Etats parties au pacte de Bogotá devaient avoir considéré que
les questions réglées par un traité ou par une décision judiciaire interna-
tionale étaient définitivement résolues, sauf réserve spécifique formulée à
cet égard au titre des articles LIV et LV du pacte. Lorsqu’il est devenu
partie au pacte de Bogotá, c’est-à-dire l’instrument qu’il invoque à pré-
sent comme base de compétence, le Nicaragua ne formula aucune réserve
concernant le traité de 1928, alors qu’il assortit le pacte d’une réserve
s’agissant des décisions arbitrales dont il contestait la validité. La Cour
relève qu’il n’existe aucune preuve que les Etats parties au pacte de
Bogotá de 1948, y compris le Nicaragua, auraient considéré le traité

30

859           DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


de 1928 comme nul. Le 25 mai 1932, le Nicaragua fit enregistrer le traité
et le protocole par la Société des Nations comme un accord obligatoire,
conformément à l’article 18 du Pacte de la Société des Nations, la Colom-
bie ayant déjà fait enregistrer le traité le 16 août 1930.
   79. La Cour rappelle que le Nicaragua a argué de la « nullité et [de]
l’absence de validité » du traité de 1928 pour la première fois dans une
déclaration officielle et un livre blanc publiés le 4 février 1980 (voir para-
graphe 28 ci-dessus). La Cour note donc que, pendant plus de cinquante
ans, le Nicaragua a considéré le traité de 1928 comme valide et n’a jamais
prétendu ne pas être lié par celui-ci, même après le retrait des dernières
troupes des Etats-Unis au début de 1933. Jamais pendant ces cinquante
années, même après être devenu Membre de l’Organisation des
Nations Unies en 1945 et avoir rejoint l’Organisation des Etats américains
en 1948, il n’a prétendu que ce traité aurait été nul pour quelque raison
que ce soit, y compris pour avoir été conclu en violation de sa Constitu-
tion ou sous la contrainte de l’étranger. Au contraire, le Nicaragua a de
manière significative, à diverses reprises, agi comme si le traité de 1928
était valide. Ainsi, en 1969, en réponse à l’affirmation de la Colombie
selon laquelle le 82e méridien, mentionné dans le protocole de 1930, cons-
tituait la frontière maritime entre les deux Etats, le Nicaragua n’invoqua
pas l’absence de validité du traité, mais soutint au contraire que le traité
de 1928 et le protocole de 1930 n’avaient pas opéré de délimitation mari-
time. De même, en 1971, dans le cadre des démarches qu’il effectua auprès
des Etats-Unis pour réserver ses droits sur Roncador, Quitasueño et Ser-
rana, le Nicaragua ne mit pas en question la validité du traité de 1928.
   80. En conséquence, la Cour estime que le Nicaragua ne peut pas à
présent affirmer que le traité de 1928 n’était pas en vigueur en 1948.
   81. Compte tenu de tout ce qui précède, la Cour conclut que le traité
de 1928 était valide et en vigueur à la date de la conclusion du pacte de
Bogotá en 1948, date à retenir aux fins de déterminer si les dispositions de
l’article VI de ce pacte, qui prévoient une exception à la compétence
dévolue à la Cour en vertu de son article XXXI, trouvent à s’appliquer.
   82. La Cour rappelle que le Nicaragua affirme que, même si le traité
de 1928 était valide, il a pris fin en raison de l’interprétation que la
Colombie en a faite en 1969, interprétation que le Nicaragua qualifie de
violation substantielle du traité. La Colombie s’oppose à cette affir-
mation.
   La Cour considère que la question de savoir si le traité a pris fin
en 1969 est sans pertinence quant à sa compétence, étant donné que
le point déterminant, aux termes de l’article VI du pacte de Bogotá, est ce-
lui de savoir si le traité de 1928 était en vigueur à la date de la signa-
ture dudit pacte, c’est-à-dire en 1948, et non en 1969. La Cour n’a donc
pas à examiner, aux fins d’établir si elle a compétence, la question de la
prétendue terminaison en 1969 du traité de 1928 (voir paragraphe 89
ci-après).

                                      *
31

860            DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


4.4.4. Analyse de l’exception préliminaire en relation avec les différents
       éléments du différend
   83. Ayant établi que le traité de 1928 était en vigueur en 1948, la Cour
se penchera à présent sur la question de savoir si le traité et son protocole
de 1930 ont réglé les points litigieux entre les Parties et si, par conséquent,
elle a compétence en l’affaire en vertu de l’article XXXI du pacte. La
Cour rappelle qu’elle a conclu plus haut que les Parties s’opposent au
fond sur deux points, à savoir, premièrement, la souveraineté territoriale
sur des îles et d’autres formations maritimes et, deuxièmement, le tracé de
la frontière maritime entre les Parties (voir paragraphe 42).
   84. La Cour note que les Parties ne s’entendent pas sur la question de
savoir si le traité de 1928 a réglé divers points relatifs à la souveraineté
territoriale, à savoir la souveraineté sur les trois îles de l’archipel de San
Andrés expressément mentionnées dans ledit traité, l’étendue et la com-
position du reste de l’archipel de San Andrés ainsi que la souveraineté sur
Roncador, Quitasueño et Serrana. Les Parties sont également en désac-
cord sur la question de savoir si le protocole de 1930 a opéré une délimi-
tation maritime entre elles.
   85. La Cour estime qu’il y a lieu d’examiner, pour chacun des points
mentionnés ci-dessus, s’il a été réglé par le traité de 1928 et le protocole
de 1930. Elle rappelle à cet égard qu’elle-même et sa devancière ont déjà
statué sur le bien-fondé d’une exception préliminaire au regard des diffé-
rents éléments du différend pris séparément (voir Ahmadou Sadio Diallo
(République de Guinée c. République démocratique du Congo), excep-
tions préliminaires, arrêt, C.I.J. Recueil 2007, p. 596-597, par. 31-33, et
p. 617-618, par. 98 ; Plates-formes pétrolières (République islamique
d’Iran c. Etats-Unis d’Amérique), exception préliminaire, arrêt,
C.I.J. Recueil 1996 (II), p. 810, par. 17, et p. 821, par. 55 ; Compagnie
d’électricité de Sofia et de Bulgarie (Belgique c. Bulgarie), arrêt, 1939,
C.P.J.I. série A/B n° 77, p. 76-77 et 84).

                                        *
4.4.5. La compétence de la Cour pour connaître de la question de la
       souveraineté sur les îles de l’archipel de San Andrés nommément
       désignées
   86. La Cour commencera par examiner si le traité de 1928 a réglé la
question de la souveraineté sur les trois îles de l’archipel de San Andrés
qui sont expressément nommées au premier paragraphe de l’article pre-
mier du traité de 1928. Ce paragraphe dispose notamment que « [l]a
République de Nicaragua reconnaît la souveraineté pleine et entière de la
République de Colombie sur les îles de San Andrés, Providencia, Santa Cata-
lina, et sur les autres îles, îlots et récifs qui font partie de l’archipel de San
Andrés ».
   87. Selon la Colombie, l’article premier du traité de 1928 établit clai-
rement qu’elle a la souveraineté sur les îles de San Andrés, Providencia et

32

861           DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


Santa Catalina. Le Nicaragua reconnaît quant à lui que l’article premier
du traité de 1928 dispose que la Colombie a la souveraineté sur l’archipel
de San Andrés et que ledit archipel comprend les trois îles nommément
désignées. Il affirme toutefois que le traité est nul ou qu’il a pris fin et
que, par conséquent, son article premier n’a pas de valeur juridique.
   88. La Cour considère qu’il ressort clairement des termes de l’article
premier du traité de 1928 que ce traité a réglé, au sens de l’article VI du
pacte de Bogotá, la question de la souveraineté sur les îles de San Andrés,
Providencia et Santa Catalina. De l’avis de la Cour, il n’est pas nécessaire
d’interpréter plus avant le traité de 1928 pour tirer cette conclusion et la
question ne comporte aucun aspect que seul un examen au fond puisse
élucider.
   89. La Cour a examiné, aux paragraphes 79 à 81 ci-dessus, l’affirma-
tion du Nicaragua selon laquelle le traité de 1928 est nul. Quant à l’asser-
tion additionnelle du Nicaragua selon laquelle le traité de 1928 a pris fin
par suite d’une violation substantielle due à l’interprétation de ce texte
adoptée par la Colombie à partir de 1969, la Cour, comme elle l’a indiqué
plus haut au paragraphe 82, n’examinera pas à ce stade cette question,
puisqu’elle est sans utilité pour trancher celle de sa compétence sur la
base de l’article VI du pacte de Bogotá. Même si la Cour devait juger que
le traité de 1928 a pris fin, comme le prétend le Nicaragua, cela ne chan-
gerait rien à la souveraineté de la Colombie sur les îles de San Andrés,
Providencia et Santa Catalina. La Cour rappelle que c’est un principe de
droit international qu’un régime territorial établi par traité « acquiert une
permanence que le traité lui-même ne connaît pas nécessairement » et que
la persistance de ce régime ne dépend pas de la survie du traité par lequel
ledit régime a été convenu (Différend territorial (Jamahiriya arabe
libyenne/Tchad), arrêt, C.I.J. Recueil 1994, p. 37, par. 72-73).
   90. Compte tenu de ce qui précède, la Cour juge qu’elle peut, à ce
stade de la procédure, considérer comme tranchée la question des trois
îles de l’archipel de San Andrés expressément nommées au premier para-
graphe de l’article premier du traité de 1928. Cette question a été réglée
par le traité. Par conséquent, l’article VI du pacte est applicable sur ce
point et la Cour n’est pas compétente en vertu de l’article XXXI du pacte
de Bogotá pour connaître de la question de la souveraineté sur les trois
îles concernées. La Cour retient donc la première exception préliminaire
soulevée par la Colombie en ce qu’elle a trait à sa compétence pour
connaître de la question de la souveraineté sur les îles de San Andrés,
Providencia et Santa Catalina.

                                     *
4.4.6. La compétence de la Cour pour connaître de la question de
       l’étendue et de la composition du reste de l’archipel de San Andrés
  91. La Cour examinera à présent le point de savoir si le traité de 1928
a réglé, au sens de l’article VI du pacte de Bogotá, la question de la sou-

33

862           DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


veraineté sur les formations maritimes qui ne sont pas expressément men-
tionnées au premier paragraphe de son article premier.
   92. La Colombie affirme que, d’un point de vue géographique et his-
torique, l’archipel de San Andrés était « réputé comprendre le chapelet
d’îles, cayes, îlots et bancs s’étendant d’Albuquerque au sud jusqu’à Ser-
ranilla et Bajo Nuevo au nord — y compris les Islas Mangles (îles du
Maïs) — ainsi que les espaces maritimes en dépendant ». Elle fait valoir
que, aux termes de l’article premier du traité, le Nicaragua reconnaît la
souveraineté de la Colombie non seulement sur San Andrés, Providencia
et Santa Catalina, mais également sur « tous les autres îles, îlots et cayes
qui font partie de l’archipel de San Andrés ». La Colombie fait également
observer que l’article premier du traité dispose que le Nicaragua a la sou-
veraineté sur les îles du Maïs et note que, par conséquent, l’archipel de
San Andrés, tel qu’il est défini depuis 1928, ne comprend pas ces îles.
   93. La Colombie estime que l’archipel, tel qu’il est défini dans le traité
de 1928, comprend, outre San Andrés, Providencia et Santa Catalina,
ainsi que les cayes en dépendant,
      « les cayes de Roncador (y compris Dry Rocks), Quitasueño, Ser-
      rana (y compris North Cay, Little Cay, Narrow Cay, South Cay,
      East Cay et Southwest Cay), de Serranilla (y compris Beacon Cay,
      East Cay, Middle Cay, West Breaker et Northeast Breaker), de Bajo
      Nuevo (y compris Bajo Nuevo Cay, East Reef et West Reef), d’Albu-
      querque (y compris North Cay, South Cay et Dry Rock) et le groupe
      de cayes de l’Est-Sud-Est (y compris Bolivar Cay ou Middle Cay,
      West Cay, Sand Cay et East Cay), ainsi que d’autres îlots, cayes,
      bancs et atolls adjacents ».
Pour étayer ses prétentions, la Colombie renvoie à un encart qui figure
sur une carte officielle colombienne datant de 1931 et montre l’archipel
de San Andrés et Providencia comme comprenant les îles de San Andrés,
Providencia et Santa Catalina ainsi que les cayes de Roncador, Quita-
sueño, Serrana, Serranilla, Bajo Nuevo, Albuquerque et Est-Sud-Est. La
Colombie fait observer que le Nicaragua n’éleva pas de protestation
contre cette carte.
   94. Le Nicaragua relève que l’article premier du traité de 1928, s’il dis-
pose que San Andrés, Providencia et Santa Catalina font partie de
l’archipel de San Andrés, ne précise cependant pas quels « autres îlots et
récifs » en font aussi partie. Le Nicaragua note que, conformément au
protocole de 1930, l’archipel ne s’étend pas à l’ouest du 82e méridien. Il
signale toutefois que le traité ne donne aucune indication concernant les
limites septentrionales ou méridionales de l’archipel. Le Nicaragua fait
valoir que l’archipel de San Andrés « comprend uniquement les îles de
San Andrés et de Providencia et les îlots et cayes adjacents, mais non,
entre autres, les formations dénommées Serrana, Roncador, Quitasueño,
Serranilla et Bajo Nuevo ».
   95. Le Nicaragua prétend que les revendications présentées par la
Colombie sur d’autres formations maritimes que San Andrés, Providen-

34

863           DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


cia et Santa Catalina concernent « quelques groupes de très petites îles
sans lien entre elles et séparées les unes des autres par des centaines de
kilomètres » et que, géographiquement et géomorphologiquement, ces
formations sont distinctes et ne forment pas un tout. Il fait valoir que,
conformément à la pratique suivie à l’époque de la conclusion du traité
de 1928, ces formations ne constituaient pas non plus un archipel au sens
juridique. En ce qui concerne la carte de 1931 sur laquelle s’appuie la
Colombie, le Nicaragua note qu’elle n’indique pas avec précision quelles
formations composent l’archipel de San Andrés et Providencia.
   96. La Cour rappelle que les Parties s’accordent à considérer que
l’archipel de San Andrés comprend les îles de San Andrés, Providencia et
Santa Catalina ainsi que des îlots et des cayes adjacents. Les Parties sont
toutefois en désaccord sur la question de savoir quelles autres formations
maritimes font partie de l’archipel.
   97. La Cour estime qu’il ressort très clairement du libellé du premier
paragraphe de l’article premier du traité de 1928 que celui-ci ne répond
pas à la question de savoir quelles sont, en dehors des îles de San Andrés,
Providencia et Santa Catalina, les formations maritimes qui font partie
de l’archipel de San Andrés, sur lequel la Colombie a souveraineté. Dans
ces conditions, cette question n’a pas été réglée au sens de l’article VI du
pacte de Bogotá et la Cour est compétente en vertu de l’article XXXI de
ce pacte. La Cour ne peut donc retenir la première exception préliminaire
soulevée par la Colombie en ce qu’elle a trait à sa compétence pour
connaître de la question de la souveraineté sur les formations maritimes,
autres que les îles de San Andrés, Providencia et Santa Catalina, qui font
partie de l’archipel de San Andrés.

                                     *
4.4.7. La compétence de la Cour pour connaître de la question de la
       souveraineté sur Roncador, Quitasueño et Serrana
   98. La Cour doit ensuite répondre à la question de savoir si la souve-
raineté sur Roncador, Quitasueño et Serrana a été réglée par le traité
de 1928 au sens de l’article VI du pacte de Bogotá. Le second paragraphe
de l’article premier du traité de 1928 dispose que « [l]e présent traité ne
s’applique pas aux récifs de Roncador, Quitasueño et Serrana, dont la
possession fait actuellement l’objet d’un litige entre la Colombie et les
Etats-Unis d’Amérique ».
   99. La Colombie indique que le traité de 1928 a exclu de son champ
d’application Roncador, Quitasueño et Serrana parce que ceux-ci fai-
saient l’objet d’un litige entre elle-même et les Etats-Unis. Elle prétend
que ces trois formations maritimes font partie de l’archipel de San Andrés
et que c’est précisément pour cette raison que le second paragraphe de
l’article premier fut inséré dans le traité. Cette disposition s’explique,
selon elle, uniquement par la nécessité d’exclure Roncador, Quitasueño et
Serrana du champ d’application de la reconnaissance de la souveraineté

35

864           DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


colombienne sur l’archipel de San Andrés figurant au premier paragraphe
de l’article premier.
   100. La Colombie fait valoir que, en acceptant le texte du second para-
graphe de l’article premier du traité de 1928, le Nicaragua a reconnu qu’il
n’avait aucune revendication de souveraineté sur Roncador, Quitasueño
et Serrana et que la Colombie et les Etats-Unis étaient les seuls « préten-
dants » possibles à cet égard. Elle relève que le second paragraphe de
l’article premier ne fait mention d’aucun différend relatif à une revendica-
tion ou un droit du Nicaragua sur Roncador, Quitasueño et Serrana, et
estime inconcevable que, si celui-ci avait eu la moindre prétention à
l’égard de ces trois formations maritimes, il n’en ait même pas fait état au
cours des négociations qui précédèrent la conclusion du traité de 1928.
Elle souligne en outre que le Nicaragua n’a revendiqué la souveraineté
sur Roncador, Quitasueño et Serrana qu’en 1971, date à laquelle la
Colombie et les Etats-Unis ouvrirent des négociations sur un traité relatif
à ces trois formations. La Colombie affirme que la renonciation par les
Etats-Unis, dans le traité Vásquez-Saccio de 1972, à leurs prétentions sur
Roncador, Quitasueño et Serrana (voir paragraphe 25 ci-dessus), a
emporté sa souveraineté sur ces trois formations maritimes et, partant,
sur l’ensemble de l’archipel de San Andrés.
   101. Le Nicaragua prétend que le traité de 1928, même s’il est valide et
en vigueur, n’a pas réglé le différend de souveraineté qui l’oppose à la
Colombie sur Roncador, Quitasueño et Serrana, puisque cette question
fut expressément exclue de son champ d’application. Le Nicaragua
conteste l’allégation de la Colombie selon laquelle l’archipel de
San Andrés, ou la définition qui en est donnée dans le traité de 1928,
engloberait Roncador, Quitasueño et Serrana. Il soutient que, à l’origine,
l’archipel n’était pas réputé comprendre ces trois formations et indique
que celles-ci sont très éloignées des îles nommément désignées à l’article
premier du traité de 1928. Le Nicaragua fait valoir que le fait que le traité
de 1928 mentionne Roncador, Quitasueño et Serrana ne signifie pas que
ces formations font partie de l’archipel de San Andrés étant donné que le
traité porte, de manière générale, sur des « questions territoriales » entre
la Colombie et le Nicaragua, sans se limiter à l’archipel de San Andrés.
   102. Le Nicaragua conteste avoir renoncé à sa revendication de sou-
veraineté sur Roncador, Quitasueño et Serrana en acceptant l’inclusion
du second paragraphe de l’article premier dans le texte du traité de 1928.
Il note que, si le but était de le forcer à renoncer à ses droits, cela aurait
pu être affirmé d’une façon beaucoup plus explicite. Le Nicaragua précise
qu’en 1971, au cours de la négociation du traité Vásquez-Saccio, il
réserva ses droits sur Roncador, Quitasueño et Serrana. Il rappelle que, à
la suite de la signature du traité, son Assemblée nationale approuva une
déclaration solennelle de souveraineté sur Roncador, Quitasueño et Ser-
rana, et que son gouvernement éleva une protestation officielle auprès des
Gouvernements de la Colombie et des Etats-Unis (voir paragraphes 24 et
27 ci-dessus).
   103. Le Nicaragua conteste également que le traité Vásquez-Saccio

36

865            DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


de 1972 ait constitué une reconnaissance par les Etats-Unis de la souve-
raineté colombienne. Il prétend que, en renonçant à leurs droits sur Ron-
cador, Quitasueño et Serrana, les Etats-Unis ne reconnaissaient pas ceux
de la Colombie sur ces formations. A cet égard, le Nicaragua soutient
que, comme le déclara la commission des relations extérieures du Sénat et
comme indiqué dans un aide-mémoire de 1981 présenté au Nicaragua par
les Etats-Unis, ces derniers considéraient que le traité de 1972 était sans
préjudice de la revendication nicaraguayenne de souveraineté sur Ronca-
dor, Quitasueño et Serrana et n’entendaient pas prendre parti sur le bien-
fondé des revendications concurrentes de la Colombie et du Nicaragua.
   104. La Cour fait observer que le sens du second paragraphe de l’ar-
ticle premier du traité de 1928 est clair : ce traité ne s’applique pas aux trois
formations maritimes en question. En conséquence, les limitations conte-
nues dans l’article VI du pacte de Bogotá ne s’appliquent pas à la ques-
tion de la souveraineté sur Roncador, Quitasueño et Serrana. La Cour
est ainsi compétente pour trancher cette question en vertu de l’ar-
ticle XXXI du pacte de Bogotá. Elle ne peut donc retenir la première
exception préliminaire soulevée par la Colombie en ce qu’elle a trait à sa
compétence pour connaître de la question de la souveraineté sur Ronca-
dor, Quitasueño et Serrana.

                                       *
4.4.8. La compétence de la Cour pour connaître de la question de la
       délimitation maritime
  105. La Cour va maintenant aborder le point de savoir si le traité de
1928 et le protocole de 1930 ont réglé la question de la délimitation mari-
time entre les Parties au sens de l’article VI du pacte de Bogotá.

   106. La Colombie affirme que les Parties ont accepté, dans le traité
de 1928 et dans le protocole de 1930, le 82e méridien comme ligne de déli-
mitation de leurs zones maritimes respectives et que, par conséquent, la
question de la délimitation doit être considérée comme réglée au sens de
l’article VI du pacte de Bogotá. A l’appui de cette affirmation, la Colom-
bie se réfère aux termes du protocole, dans lequel les Parties déclarent
que « l’archipel de San Andrés et Providencia, mentionné à l’article pre-
mier du traité susmentionné, ne s’étend pas à l’ouest du 82e degré de
longitude Greenwich ».
   107. La Colombie soutient que les travaux préparatoires du protocole
de 1930 démontrent que les Parties considéraient le 82e méridien comme
« une limite, une ligne de partage, une ligne séparant les juridictions ou
titres, quels qu’ils fussent, qui existaient à cette époque ou pouvaient exis-
ter à une époque ultérieure ». Elle affirme que les débats tenus devant le
Sénat nicaraguayen montrent que la disposition relative au 82e méridien
avait pour objet de définir la limite maritime entre les deux Etats, afin de
mettre définitivement fin à l’ensemble du différend — aussi bien territo-

37

866            DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


rial que maritime — opposant les deux pays. A cet égard, la Colombie
renvoie à certaines déclarations faites pendant les débats au Sénat, selon
lesquelles, notamment, la « délimitation des espaces maritimes en litige ...
est ... indispensable pour que la question soit réglée une fois pour toutes »,
et à une déclaration du ministre des affaires étrangères du Nicaragua
selon laquelle la commission des affaires étrangères du Sénat et les
conseillers du gouvernement étaient convenus « d’accepter le 82e méridien
ouest de Greenwich ... comme la frontière dans ce différend avec la
Colombie ».
   108. La Colombie souligne aussi les différences entre les termes
employés dans le protocole et ceux qui figurent dans le traité. Elle fait
remarquer que, dans le traité, les Parties se disent « désireuses de mettre
un terme au conflit territorial pendant entre elles » (les italiques sont de la
Colombie), alors que, dans le protocole, il s’agit pour elles de mettre un
terme à « la question » pendante entre elles. De l’avis de la Colombie, les
termes du protocole indiquent que, si le traité de 1928 portait sur le dif-
férend territorial, le protocole de 1930 s’appliquait quant à lui au diffé-
rend territorial et maritime.
   109. La Colombie indique également que, depuis 1931, le 82e méridien
est représenté sur ses cartes comme la frontière maritime entre la Colom-
bie et le Nicaragua, et que le Nicaragua n’a jamais contesté ces cartes. La
Colombie fait encore valoir que, contrairement à ce qu’affirme le Nica-
ragua, la frontière maritime ne fit pas l’objet ultérieurement de négocia-
tions entre elle-même et le Nicaragua, et que la question de la délimita-
tion était considérée comme ayant été « réglée » par le traité et son
protocole.
   110. La Colombie soutient de surcroît que, étant donné que le 82e méri-
dien a été conçu comme une frontière maritime, il reste valide conformé-
ment au principe fondamental de la stabilité des frontières, indépendam-
ment de toute évolution ultérieure du droit de la mer.
   111. Le Nicaragua rejette l’argument de la Colombie selon lequel la
mention du 82e méridien dans le protocole de 1930 visait à opérer une
délimitation maritime générale entre le Nicaragua et la Colombie. Il sou-
tient que le protocole a simplement fixé la limite occidentale de l’archipel
de San Andrés au 82e méridien. A l’appui de cette affirmation, le Nica-
ragua se réfère aux déclarations du ministre des affaires étrangères du
Nicaragua durant les débats de ratification devant le Sénat nicaraguayen,
selon lesquelles la disposition relative au 82e méridien « n’amende pas le
traité [de 1928] car elle vise simplement à indiquer une limite entre les
archipels qui ont suscité le différend ». Le Nicaragua se réfère aussi aux
termes du décret par lequel il ratifia le traité et le protocole « étant
entendu que l’archipel de San Andrés mentionné à l’article premier du
traité ne s’étend pas à l’ouest du méridien de 82° de longitude Greenwich ».
Selon le Nicaragua, il est remarquable que le décret ne fasse nullement
état d’une délimitation maritime.
   112. Le Nicaragua indique que, si la mention du 82e méridien dans le
protocole avait pu être assimilée à une délimitation maritime, la disposi-

38

867           DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


tion aurait été incluse dans le dispositif du traité de 1928 et non dans un
protocole d’échange des ratifications. Le Nicaragua insiste en outre sur le
fait que la différence entre les termes employés dans le préambule du
traité et ceux qui figurent dans le protocole ne signifiait pas que les
Parties avaient donné une dimension maritime à l’accord. Il soutient de
surcroît que la mention du 82e méridien ne saurait avoir opéré une déli-
mitation maritime, étant donné que les concepts de plateau continental et
de zone économique exclusive étaient encore inconnus à l’époque en droit
international.
   113. En ce qui concerne les cartes sur lesquelles, selon la Colombie, le
82e méridien était représenté, le Nicaragua fait valoir qu’elles ne contien-
nent aucune légende ou autre indication présentant le méridien comme
une frontière maritime. Le Nicaragua n’avait donc aucune raison de pro-
tester à propos de ces cartes. Le Nicaragua déclare aussi n’avoir été
informé des prétentions maritimes de la Colombie qu’en 1969, lorsque
celle-ci protesta contre l’octroi, par le Nicaragua, de concessions d’explo-
ration pétrolière dans des zones situées à l’est du 82e méridien. Le Nica-
ragua fait observer qu’il donna immédiatement suite à cette démarche en
déclarant que la disposition faisant état du 82e méridien visait à « établir
clairement et spécifiquement, de façon restrictive, l’étendue de l’archipel
de San Andrés et [qu’]elle ne p[ouvait] d’aucune façon être interprétée
comme délimitant les droits du Nicaragua ou créant une frontière entre
les deux pays ». Il soutient de surcroît qu’il ressort des négociations
tenues entre les Parties en 1977, 1995 et 2001 que la Colombie ne consi-
dérait pas comme définitivement tranchée la question de la délimitation
maritime entre les deux Etats. Le Nicaragua souligne à cet égard que ces
négociations concernaient, entre autres, la délimitation des zones mari-
times respectives des Parties.
   114. Enfin, le Nicaragua soutient que, comme le traité de 1928 et le
protocole de 1930 n’ont pas réglé le différend maritime l’opposant à la
Colombie, l’article VI du pacte de Bogotá n’est pas applicable à la pré-
sente espèce. Il affirme que la Cour doit, par conséquent, rejeter cet
aspect de l’exception préliminaire de la Colombie.
   115. La Cour estime que, contrairement à ce que prétend la Colombie,
les termes du protocole, pris dans leur sens naturel et ordinaire, ne peu-
vent être interprétés comme opérant une délimitation de la frontière
maritime entre la Colombie et le Nicaragua. Ces termes vont davantage
dans le sens de l’affirmation selon laquelle la disposition énoncée dans le
protocole visait à fixer la limite occidentale de l’archipel de San Andrés
au 82e méridien.
   116. De l’avis de la Cour, un examen attentif des débats qui précé-
dèrent la ratification du traité de 1928 par les Parties confirme que, à
l’époque, aucune d’elles ne considérait le traité et le protocole comme
visant à opérer une délimitation générale des espaces maritimes entre la Co-
lombie et le Nicaragua (voir paragraphes 70 à 72 ci-dessus). Il convient de
noter ici que la Colombie ne jugea pas nécessaire de soumettre de nouveau
le traité de 1928 à son congrès aux fins d’un examen par celui-ci de la dis-

39

868           DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


position insérée dans le protocole de 1930, puisque les représentants
diplomatiques de la Colombie présumaient que la mention relative au
82e méridien dans le protocole équivalait à une interprétation du premier
paragraphe de l’article premier du traité et n’en avait donc pas modifié la
teneur. On peut ajouter que le ministre des affaires étrangères du Nica-
ragua, dans son intervention devant le Sénat nicaraguayen préalable à la
ratification, assura à cet organe que la mention relative au 82e méridien
« ne modifiait pas le traité, parce qu’elle avait seulement pour but d’indi-
quer une limite entre les archipels à l’origine du différend ».
   117. Contrairement à ce qu’affirme la Colombie, la Cour considère
comme dénué de pertinence que, dans le préambule du traité, les Parties
expriment leur souhait de « mettre un terme au conflit territorial pendant
entre elles » (les italiques sont de la Cour), alors que, dans le protocole,
elles font état de « la question pendante entre les deux républiques » (les
italiques sont de la Cour). De l’avis de la Cour, la différence entre les
termes du traité et ceux du protocole ne saurait être interprétée comme
ayant transformé un traité de nature territoriale en un traité également
destiné à opérer une délimitation générale des espaces maritimes entre les
deux Etats. Cette conclusion s’impose à la lecture du texte intégral du
passage susmentionné du protocole, dans lequel les Parties déclarent que
le traité de 1928 a été conclu « pour mettre un terme à la question pen-
dante entre les deux républiques au sujet de l’archipel de San Andrés et
Providencia et de la côte de Mosquitos nicaraguayenne ». Autrement dit,
la « question » mentionnée dans le protocole concerne la côte des Mosqui-
tos ainsi que l’archipel de San Andrés ; elle ne concerne pas, même de
manière implicite, une délimitation maritime générale.
   118. La Cour ne partage pas l’avis de la Colombie selon lequel les
cartes remontant à 1931 produites par celle-ci, sur lesquelles le 82e méri-
dien représenterait la frontière séparant les espaces maritimes entre le Ni-
caragua et la Colombie, démontrent que les deux Parties estimaient que
le traité et le protocole avaient opéré une délimitation générale de leurs
espaces maritimes. Il ressort de l’examen de ces cartes que les lignes de
partage y sont tracées de telle manière le long du 82e méridien entre
l’archipel de San Andrés et le Nicaragua qu’elles pourraient être interpré-
tées comme indiquant soit une délimitation maritime générale entre les
deux Etats, soit seulement une limite entre les archipels. Compte tenu de
la nature ambiguë de ces lignes de partage et du fait que les cartes en
question ne contiennent aucune légende explicative, on ne peut considé-
rer que ces dernières prouvent que la Colombie et le Nicaragua esti-
maient tous deux que le traité et le protocole avaient effectué une délimi-
tation générale de leurs espaces maritimes. Le fait que le Nicaragua n’a
pas contesté les cartes n’implique donc pas qu’il ait accepté le 82e méri-
dien en tant que frontière maritime.
   119. Enfin, en ce qui concerne l’affirmation du Nicaragua selon laquelle
les négociations tenues entre les deux Etats en 1977, 1995 et 2001 por-
taient sur la délimitation de leurs espaces maritimes respectifs, la Cour
constate que les éléments que lui ont soumis les Parties à ce sujet ne sont

40

869            DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


pas concluants et ne lui permettent pas d’apprécier la portée des réunions
tenues en 1977, 1995 et 2001 pour la question de savoir si les Parties
considéraient que le traité de 1928 et le protocole de 1930 avaient opéré
une telle délimitation.
   120. En conséquence, après avoir examiné les arguments présentés par
les Parties et les éléments qui lui ont été soumis, la Cour conclut que le
traité de 1928 et le protocole de 1930 n’ont pas opéré de délimitation
générale des espaces maritimes entre la Colombie et le Nicaragua. Il n’est
donc pas nécessaire que la Cour examine les arguments avancés par les
Parties au sujet des conséquences de l’évolution du droit de la mer depuis
1930 pour cette question. Comme le différend concernant la délimitation
maritime n’a pas été réglé par le traité de 1928 et le protocole de 1930 au
sens de l’article VI du pacte de Bogotá, la Cour est compétente en vertu
de l’article XXXI du pacte. Aussi ne peut-elle pas retenir la première
exception préliminaire soulevée par la Colombie en ce qu’elle a trait à sa
compétence pour connaître de la question de la délimitation maritime
entre les Parties.

                                    * * *

                    5. SECONDE EXCEPTION PRÉLIMINAIRE

   121. Outre l’article XXXI du pacte de Bogotá, le Nicaragua a invoqué
comme base de compétence de la Cour les déclarations des Parties faites
en vertu de l’article 36 du Statut de la Cour permanente de Justice inter-
nationale, considérées, pour la durée restant à courir, comme comportant
acceptation de la juridiction obligatoire de la présente Cour aux termes
du paragraphe 5 de l’article 36 de son Statut (voir paragraphe 1 ci-dessus).
Dans sa seconde exception préliminaire, la Colombie affirme que la
Cour n’a pas compétence sur cette base.
   122. Le 24 septembre 1929, le Nicaragua a fait une déclaration en
vertu de l’article 36 du Statut de la Cour permanente de Justice interna-
tionale, libellée comme suit :
        « Au nom de la République du Nicaragua, je déclare reconnaître
      comme obligatoire et sans condition la juridiction de la Cour per-
      manente de Justice internationale. »
Le 30 octobre 1937, la Colombie a fait une déclaration ainsi libellée :

         « La République de Colombie reconnaît comme obligatoire de
      plein droit et sans convention spéciale, sous condition de réciprocité,
      vis-à-vis de tout autre Etat acceptant la même obligation, la juridic-
      tion de la Cour permanente de Justice internationale, conformément
      à l’article 36 du Statut.
         La présente déclaration ne s’applique qu’aux différends nés de
      faits postérieurs au 6 janvier 1932. »

41

870            DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


La Cour note que, conformément au paragraphe 5 de l’article 36 de son
Statut, les déclarations faites par les deux Parties sont considérées comme
comportant acceptation de sa juridiction obligatoire pour la durée restant
à courir d’après ces déclarations et conformément à leurs termes. Le
23 octobre 2001, le Nicaragua a assorti sa déclaration d’une réserve qui
n’est toutefois pas pertinente en l’espèce. Le 5 décembre 2001, la Colom-
bie a notifié au Secrétaire général la terminaison de sa déclaration faite en
vertu de la clause facultative.
   123. La Colombie affirme que la compétence dévolue à la Cour par le
pacte de Bogotá est déterminante et donc exclusive. Etant donné que la
Cour est compétente en vertu de l’article XXXIV du pacte pour déclarer
que le différend est terminé, et qu’elle en a le devoir dans la présente
espèce, elle ne devrait pas chercher plus avant à examiner si elle pourrait
être compétente en vertu de la clause facultative. A l’appui de sa thèse, la
Colombie invoque l’arrêt rendu par la Cour dans l’affaire relative à des
Actions armées frontalières et transfrontalières (Nicaragua c. Hondu-
ras), dans laquelle le Nicaragua soutenait lui aussi que la Cour était com-
pétente sur la base de l’article XXXI du pacte de Bogotá et sur celle des
déclarations faites en vertu de la clause facultative. La Colombie relève
que, dans cette affaire, la Cour a déclaré que « les relations entre les Etats
parties au pacte de Bogotá sont régies par ce seul pacte » et que
      « l’engagement figurant à l’article XXXI ... constitue un engagement
      autonome indépendant de tout autre engagement que les parties
      peuvent par ailleurs avoir pris ou prendre en remettant au Secrétaire
      général de l’Organisation des Nations Unies une déclaration d’accep-
      tation de la juridiction obligatoire conformément aux paragraphes 2
      et 4 de l’article 36 du Statut » (Actions armées frontalières et trans-
      frontalières (Nicaragua c. Honduras), compétence et recevabilité,
      arrêt, C.I.J. Recueil 1988, p. 82, par. 27, et p. 85, par. 36).
   124. La Colombie considère que la Cour posait ainsi le principe de la
primauté du titre de juridiction en vertu du pacte de Bogotá. Elle conclut
que, lorsqu’un demandeur invoque à la fois le pacte de Bogotá et des
déclarations faites en vertu de la clause facultative, c’est le pacte de
Bogotá — la lex specialis — qui s’applique ou, en d’autres termes, qui
devient décisif et déterminant.
   125. La Colombie affirme que, dans l’affaire des Actions armées, la
Cour a décidé que le titre de juridiction tiré du pacte de Bogotá prévalait
sur les déclarations facultatives postérieures. La Colombie précise que,
dans la présente espèce, l’argument selon lequel le pacte de Bogotá pré-
vaut est d’autant plus fort que les déclarations facultatives du Nicaragua
et de la Colombie ont été faites avant l’entrée en vigueur du pacte de
Bogotá. C’est pourquoi le pacte de Bogotá est non seulement lex specialis
mais aussi lex posterior.
   126. De l’avis de la Colombie, « c’est le pacte de Bogotá qui constitue
le titre de juridiction de la Cour dans notre affaire » et, si la Cour devait
conclure qu’elle n’a pas compétence pour trancher le présent différend,

42

871           DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


elle serait tenue de déclarer en application du pacte que le différend est
terminé aux termes de l’article XXXIV, « non pas aux seules fins de la
compétence de la Cour en vertu du pacte, mais à tous égards ». La
Colombie affirme à ce propos qu’un différend ne saurait être réglé et ter-
miné, et en même temps constituer un différend pouvant être jugé par la
Cour en vertu de la juridiction qui lui est reconnue aux termes de la
clause facultative. Il s’ensuit que, dès lors que la Cour aura déclaré le dif-
férend entre les Parties terminé en vertu du pacte de Bogotá, il ne subsis-
tera aucun litige auquel la compétence pourrait s’appliquer à un autre
titre, notamment à celui des déclarations faites par les Parties en vertu de
la clause facultative.
   127. La Colombie affirme que, de toute façon, la Cour n’aurait nulle-
ment compétence à ce titre puisque, à la date du dépôt de la requête du
Nicaragua, elle avait retiré sa déclaration en vertu de la clause facultative.
La Colombie soutient en outre que, même si sa déclaration était jugée
avoir été en vigueur au moment du dépôt de la requête du Nicaragua, le
différend allégué échapperait à son champ d’application en raison d’une
réserve excluant les différends nés de faits antérieurs au 6 janvier 1932.
Selon la Colombie, les faits qui ont donné naissance au différend qui
l’oppose au Nicaragua, à savoir la conclusion du traité de 1928 et du pro-
tocole de 1930, ont eu lieu avant le 6 janvier 1932.
   128. Le Nicaragua fait valoir que, si la Cour a déclaré dans son arrêt
en l’affaire des Actions armées que « les relations entre les Etats parties au
pacte de Bogotá sont régies par ce seul pacte », cela ne peut toutefois
« prive[r] les déclarations faites en vertu de la clause facultative de tout
effet en tant que base de compétence autonome » étant donné qu’elles
« ont une valeur intrinsèque et [que] leur mise en œuvre n’est pas subor-
donnée à d’autres chefs de compétence ».
   Il considère que primauté du pacte ne signifie pas exclusivité. Le Nica-
ragua soutient que la Cour l’a elle-même reconnu dans l’affaire des
Actions armées lorsqu’elle a déclaré que le pacte de Bogotá était « indé-
pendant de tout autre engagement que les parties peuvent par ailleurs
avoir pris ... en remettant ... une déclaration d’acceptation de la juridic-
tion obligatoire » (les italiques sont de la Cour). Il souligne que, dans
l’affaire des Actions armées, la Cour n’a pas écarté la possibilité d’être
également compétente sur la base des déclarations facultatives des Parties,
mais a simplement conclu qu’il ne lui « [était] pas nécessaire ... de s’inter-
roger » à ce sujet étant donné qu’elle s’était déjà déclarée compétente en
vertu du pacte de Bogotá.
   129. De l’avis du Nicaragua, si la Cour devait déclarer le différend ter-
miné en application de l’article XXXIV du pacte, il conviendrait d’inter-
préter cette conclusion dans le cadre du pacte lui-même. Ainsi le différend
ne serait-il terminé que dans la mesure où il n’y aurait plus la possibilité
d’invoquer le pacte comme base de compétence. Le Nicaragua souligne
que pareille conclusion en vertu de l’article XXXIV du pacte n’exclut pas
pour autant l’existence d’autres bases de juridiction, comme les déclara-
tions faites par les Parties en vertu de la clause facultative. Ces déclara-

43

872            DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


tions « opèrent indépendamment des bases de juridiction pouvant être
établies moyennant des traités ; elles n’y sont pas subordonnées ».
   130. Le Nicaragua estime que les deux bases de compétence — à
savoir l’article XXXI du pacte de Bogotá et les déclarations faites par les
Parties en vertu de la clause facultative — sont complémentaires et qu’il
appartient à la Cour de décider s’il convient de s’appuyer sur l’une d’elles
seulement ou sur les deux à la fois. Il fait observer que les Etats parties au
pacte de Bogotá entendaient étendre la compétence de la Cour et non
limiter les obligations existantes découlant d’autres instruments. A cet
égard, le Nicaragua se réfère à l’énoncé de la Cour permanente de Justice
internationale dans l’affaire de la Compagnie d’électricité de Sofia et de
Bulgarie au sujet de la multiplicité d’engagements conclus en faveur de la
juridiction obligatoire.
   131. Le Nicaragua nie que la déclaration de la Colombie n’ait pas été
en vigueur au moment du dépôt de la requête. Il fait valoir qu’un délai
raisonnable est requis pour le retrait des déclarations et que la Colombie
n’a pas rempli cette condition. Le Nicaragua ne conteste pas que la décla-
ration de la Colombie s’appliquait uniquement aux différends nés de faits
postérieurs au 6 janvier 1932 ; il affirme toutefois que le fait générateur du
présent différend, à savoir l’interprétation du traité de 1928 et du proto-
cole de 1930 adoptée par la Colombie à partir de 1969, s’est produit après
cette date. Enfin, le Nicaragua, se référant aux dispositions du paragra-
phe 9 de l’article 79 du Règlement, affirme qu’en tout état de cause
l’exception soulevée par la Colombie ne revêt pas un caractère exclusive-
ment préliminaire (voir paragraphe 13 ci-dessus).

                                      *
   132. La Cour constate tout d’abord que la question de savoir si les
déclarations faites par les Parties en vertu de la clause facultative peu-
vent, comme le soutient le Nicaragua, constituer une base de compétence
distincte et suffisante en la présente affaire ne se pose, désormais, qu’à
l’égard de la partie du différend relative à la souveraineté sur les trois îles
expressément nommées dans l’article premier du traité de 1928, à savoir
San Andrés, Providencia et Santa Catalina. La Cour a commencé par
examiner l’exception préliminaire de la Colombie concernant sa compé-
tence sur la base du pacte de Bogotá et elle a conclu ci-dessus (para-
graphes 97, 104 et 120) qu’elle était compétente pour connaître de tous les
autres aspects du différend sur le fondement de l’article XXXI du pacte.
Il est donc inutile qu’elle se demande si, pour ces aspects, les déclarations
des Parties en vertu de la clause facultative pourraient également consti-
tuer une base de compétence (voir Actions armées frontalières et trans-
frontalières (Nicaragua c. Honduras), compétence et recevabilité, arrêt,
C.I.J. Recueil 1988, p. 90, par. 48).
   133. La Cour rappelle que, dans l’affaire des Actions armées, elle a
déclaré que, « [c]omme les relations entre les Etats parties au pacte de
Bogotá sont régies par ce seul pacte, la Cour recherchera d’abord si elle a

44

873            DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


compétence sur la base de l’article XXXI du pacte » (Actions armées fron-
talières et transfrontalières (Nicaragua c. Honduras), compétence et
recevabilité, arrêt, C.I.J. Recueil 1988, p. 82, par. 27 ; les italiques sont de
la Cour). Or, la seule interprétation possible de cette déclaration est de
considérer que la Cour, au vu des deux titres de compétence invoqués, ne
pouvait les examiner en même temps et a décidé d’aller du particulier au
général, sans sous-entendre par là que le pacte de Bogotá prévalait sur le
second titre de compétence, à savoir les déclarations faites en vertu de la
clause facultative, et excluait celui-ci.
   134. En déclarant, dans son arrêt en l’affaire des Actions armées (ibid.,
p. 85, par. 36), que l’engagement figurant à l’article XXXI du pacte est
autonome, la Cour répondait simplement, pour les rejeter, aux arguments
du Honduras selon lesquels, premièrement, l’article XXXI aurait exigé que
soit faite une déclaration d’acceptation en vertu de la clause facultative
pour être opérant et, deuxièmement, les conditions d’acceptation de la juri-
diction obligatoire de la Cour énoncées dans une telle déclaration par la
voie de réserves auraient déterminé l’étendue de l’engagement pris en vertu
de l’article XXXI du pacte de Bogotá.
   Surtout, en déclarant que l’engagement pris en vertu de l’article XXXI
constitue un engagement autonome indépendant de toute déclaration
faite en vertu de la clause facultative, la Cour a expliqué pourquoi
« l’engagement figurant à l’article XXXI ne peut être limité que par la
voie des réserves au pacte lui-même » (ibid.).
   135. La Cour relève aussi que
      « la multiplicité d’engagements conclus en faveur de la juridiction
      obligatoire atteste chez les contractants la volonté d’ouvrir de nou-
      velles voies d’accès à la Cour plutôt que de fermer les anciennes ou
      de les laisser se neutraliser mutuellement pour aboutir finalement à
      l’incompétence » (Compagnie d’électricité de Sofia et de Bulgarie
      (Belgique c. Bulgarie), arrêt, 1939, C.P.J.I. série A/B no 77, p. 76).

   136. A la lumière de ce qui précède, la Cour estime que les dispositions
du pacte de Bogotá et les déclarations faites en vertu de la clause facul-
tative constituent deux bases distinctes de compétence de la Cour qui ne
s’excluent pas mutuellement.
   137. La Cour fait observer que la clause facultative pourrait lui conférer
une compétence plus étendue que celle qui découle du pacte de Bogotá.
   La Cour constate que ni la Colombie ni le Nicaragua n’ont assorti
leurs déclarations respectives en vertu de la clause facultative de réserves
identiques ou comparables à la restriction contenue à l’article VI du pacte
de Bogotá. Aussi la restriction imposée par l’article VI du pacte de
Bogotá ne serait-elle pas applicable à la compétence découlant de la
clause facultative.
   138. La question s’est posée de savoir si la revendication de souverai-
neté sur les îles de San Andrés, Providencia et Santa Catalina, formulée
par le Nicaragua dans la présente espèce, implique qu’il subsiste un dif-

45

874            DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


férend sur ce point. La Cour a retenu la première exception préliminaire
d’incompétence soulevée par la Colombie au titre du pacte de Bogotá en
ce qu’elle a trait à sa compétence pour connaître de la question de la sou-
veraineté sur ces trois îles, après s’être assurée que cette question avait été
réglée par le traité de 1928. La Cour n’aurait pas pu conclure qu’elle était
incompétente pour trancher cette question en vertu du pacte de Bogotá si
un différend avait subsisté à ce sujet.
   Il est rappelé à cet égard ce qui suit :
         « Il ne suffit pas que l’une des parties à une affaire contentieuse
      affirme l’existence d’un différend avec l’autre partie. La simple affir-
      mation ne suffit pas pour prouver l’existence d’un différend, tout
      comme le simple fait que l’existence d’un différend est contestée ne
      prouve pas que ce différend n’existe pas. Il n’est pas suffisant non
      plus de démontrer que les intérêts des deux parties à une telle affaire
      sont en conflit. » (Sud-Ouest africain (Ethiopie c. Afrique du Sud ;
      Libéria c. Afrique du Sud), exceptions préliminaires, arrêt, C.I.J.
      Recueil 1962, p. 328.)
En outre, « l’existence d’un différend international demande à être établie
objectivement » (Interprétation des traités de paix conclus avec la Bulga-
rie, la Hongrie et la Roumanie, première phase, avis consultatif, C.I.J.
Recueil 1950, p. 74). Cette détermination fait partie intégrante de la fonc-
tion judiciaire de la Cour.
   La Cour a établi que le traité de 1928 attribuait la souveraineté sur ces
trois îles à la Colombie aux fins de déterminer si elle avait compétence
pour connaître de cette question en vertu du pacte de Bogotá. Le fait
même que le différend relatif à la question de la souveraineté sur les trois
îles a été réglé par le traité de 1928 est cependant tout aussi pertinent aux
fins d’établir si la Cour a compétence sur la base des déclarations faites en
vertu de la clause facultative. A cet égard, la Cour fait observer que sa
compétence sur cette base est expressément subordonnée, aux termes du
paragraphe 2 de l’article 36 du Statut, à l’existence d’un « différend
d’ordre juridique » entre les Parties.

   La Cour ayant conclu qu’il ne subsistait pas de différend juridique
entre les Parties sur la question de la souveraineté sur les îles de San
Andrés, Providencia et Santa Catalina, elle ne peut être compétente pour
connaître de cette question, ni sur la base du pacte de Bogotá, ni sur celle
des déclarations faites en vertu de la clause facultative.
   139. A la lumière de ce qui précède, la Cour estime qu’il ne servirait à
rien en pratique de poursuivre l’examen des autres questions soulevées
par la seconde exception préliminaire de la Colombie, et notamment celle
de savoir si le retrait de la déclaration faite par celle-ci en vertu de la
clause facultative était effectif à la date du dépôt de la requête du Nica-
ragua, ou si le présent différend sort du champ d’application de ladite
déclaration du fait de la réserve ratione temporis qu’elle comporte.


46

875            DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


   140. La Cour retient donc la seconde exception préliminaire d’incom-
pétence soulevée par la Colombie au titre des déclarations faites en vertu
de la clause facultative, en ce qu’elle a trait à sa compétence pour connaî-
tre de la question de la souveraineté sur les îles de San Andrés, Providen-
cia et Santa Catalina, et constate qu’il n’y a pas lieu d’examiner l’excep-
tion préliminaire en ce qu’elle a trait à la souveraineté sur les autres
formations maritimes en litige et à la délimitation maritime entre les
Parties (voir paragraphe 132).

                                  * * *
  141. Conformément au paragraphe 9 de l’article 79 du Règlement, les
délais pour la suite de la procédure seront fixés ultérieurement par la
Cour par voie d’ordonnance.

                                  * * *

                               6. DISPOSITIF

  142. Par ces motifs,
  LA COUR,
  1) S’agissant de la première exception préliminaire d’incompétence,
soulevée par la République de Colombie sur la base des articles VI et
XXXIV du pacte de Bogotá :
  a) Par treize voix contre quatre,
  Retient l’exception d’incompétence en ce qu’elle a trait à la souverai-
neté sur les îles de San Andrés, Providencia et Santa Catalina ;
          me
  POUR : M   Higgins, président ; MM. Shi, Koroma, Parra-Aranguren, Buer-
    genthal, Owada, Simma, Tomka, Keith, Sepúlveda-Amor, Skotnikov,
    juges ; MM. Fortier, Gaja, juges ad hoc ;
  CONTRE : M. Al-Khasawneh, vice-président ; MM. Ranjeva, Abraham, Ben-
    nouna, juges ;
  b) A l’unanimité,
  Rejette l’exception d’incompétence en ce qu’elle a trait à la souverai-
neté sur les autres formations maritimes en litige entre les Parties ;
  c) A l’unanimité,
 Rejette l’exception d’incompétence en ce qu’elle a trait à la délimitation
maritime entre les Parties ;
  2) S’agissant de la seconde exception préliminaire d’incompétence,
soulevée par la République de Colombie quant aux déclarations des
Parties reconnaissant la juridiction obligatoire de la Cour :
  a) Par quatorze voix contre trois,

47

876           DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


  Retient l’exception d’incompétence en ce qu’elle a trait à la souverai-
neté sur les îles de San Andrés, Providencia et Santa Catalina ;
           me
  POUR : M    Higgins, président ; MM. Shi, Koroma, Parra-Aranguren, Buer-
    genthal, Owada, Simma, Tomka, Abraham, Keith, Sepúlveda-Amor, Skot-
    nikov, juges ; MM. Fortier, Gaja, juges ad hoc ;
  CONTRE : M. Al-Khasawneh, vice-président ; MM. Ranjeva, Bennouna, juges ;

  b) Par seize voix contre une,
   Dit qu’il n’y a pas lieu d’examiner l’exception d’incompétence en ce
qu’elle a trait à la souveraineté sur les autres formations maritimes en
litige et à la délimitation maritime entre les Parties ;

           me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ran-
    jeva, Shi, Koroma, Parra-Aranguren, Buergenthal, Owada, Tomka, Abra-
    ham, Keith, Sepúlveda-Amor, Bennouna, Skotnikov, juges ; MM. Fortier,
    Gaja, juges ad hoc ;
  CONTRE : M. Simma, juge ;

  3) S’agissant de la compétence de la Cour,
  a) A l’unanimité,
  Dit qu’elle a compétence, sur la base de l’article XXXI du pacte de
Bogotá, pour statuer sur le différend relatif à la souveraineté sur les for-
mations maritimes revendiquées par les Parties autres que les îles de San
Andrés, Providencia et Santa Catalina ;
  b) A l’unanimité,
  Dit qu’elle a compétence, sur la base de l’article XXXI du pacte de
Bogotá, pour statuer sur le différend relatif à la délimitation maritime
entre les Parties.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le treize décembre deux mille sept, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République du
Nicaragua et au Gouvernement de la République de Colombie.


                                                      Le président,
                                             (Signé) Rosalyn HIGGINS.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.




48

877           DIFFÉREND TERRITORIAL ET MARITIME (ARRÊT)


   M. le juge AL-KHASAWNEH, vice-président, joint à l’arrêt l’exposé de
son opinion dissidente ; M. le juge RANJEVA joint à l’arrêt l’exposé de son
opinion individuelle ; MM. les juges PARRA-ARANGUREN, SIMMA et TOMKA
joignent des déclarations à l’arrêt ; M. le juge ABRAHAM joint à l’arrêt
l’exposé de son opinion individuelle ; M. le juge KEITH joint une déclara-
tion à l’arrêt ; M. le juge BENNOUNA joint à l’arrêt l’exposé de son opinion
dissidente ; M. le juge ad hoc GAJA joint une déclaration à l’arrêt.


                                                       (Paraphé) R.H.
                                                       (Paraphé) Ph.C.




49

